

Exhibit 10.1




═══════════════════════════════════════
 


SECOND AMENDED AND RESTATED REVOLVING CREDIT AND
LETTER OF CREDIT AGREEMENT


Dated as of June 19, 2007


Among


CIGNA CORPORATION

 
THE BANKS NAMED HEREIN


and


CITIBANK, N.A.,
as Administrative Agent


═══════════════════════════════════════


CITIGROUP GLOBAL MARKETS INC.,
BANC OF AMERICA SECURITIES LLC, and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers




BANK OF AMERICA, N.A.,
as Syndication Agent


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH and
DEUTSCHE BANK AG NEW YORK BRANCH,
 as Co-Documentation Agents




--------------------------------------------------------------------------------



TABLE OF CONTENTS


 



  Page    
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
SECTION 1.01.
Certain Defined Terms
1
SECTION 1.02.
 Computation of Time Periods
11
SECTION 1.03.
Accounting Terms; Terms Generally
11
           
ARTICLE II LETTERS OF CREDIT
12
SECTION 2.01.
Letters of Credit
12
SECTION 2.02.
Reimbursement for LC Disbursements, Cover, Etc.
14
SECTION 2.03.
LC Disbursement Procedures
16
SECTION 2.04.
Interest
16
SECTION 2.05.
Provision of Cover
16
SECTION 2.06.
Replacement of an Issuing Bank
17
           
ARTICLE III ADVANCES
18
SECTION 3.01.
The Advances
18
SECTION 3.02.
Making the Advances
18
SECTION 3.03.
Notes
19
SECTION 3.04.
Termination, Reduction, Extension or Increase of the Revolving Credit
Commitments
19
SECTION 3.05.
Repayment of Advances and Evidence of Indebtedness
22
SECTION 3.06.
 Interest on Advances
23
SECTION 3.07.
 Interest Rate Determination
23
SECTION 3.08.
Optional Conversion of Advances
24
SECTION 3.09.
Optional Prepayments of Advances
25
SECTION 3.10.
Use of Proceeds
25
           
ARTICLE IV FEES; CERTAIN COMMON PROVISIONS
25
SECTION 4.01.
Fees
25
SECTION 4.02.
Increased Costs
26
SECTION 4.03.
Illegality
26
SECTION 4.04.
Payments and Computations
27
SECTION 4.05.
Taxes
28
           
ARTICLE V EFFECTIVE DATE; CONDITIONS PRECEDENT
29
SECTION 5.01.
Effective Date
29
SECTION 5.02.
Conditions Precedent to Each Extension of Credit and Each Amendment of each
Letter of Credit
30
           
ARTICLE VI REPRESENTATIONS AND WARRANTIES
31
SECTION 6.01.
Representations and Warranties of the Company
31
           
ARTICLE VII COVENANTS OF THE COMPANY
32
SECTION 7.01.
Affirmative Covenants
32
SECTION 7.02.
Negative Covenants
34
           




--------------------------------------------------------------------------------


ARTICLE VIII EVENTS OF DEFAULT
35
SECTION 8.01.
Events of Default
35
           
ARTICLE IX THE ADMINISTRATIVE AGENT
37
SECTION 9.01.
Authorization and Action
37
SECTION 9.02.
Administrative Agent’s Reliance, Etc.
37
SECTION 9.03.
Citibank and Affiliates
37
SECTION 9.04.
Bank Credit Decision
37
SECTION 9.05.
Indemnification
37
SECTION 9.06.
Successor Administrative Agent
38
SECTION 9.07.
Joint Lead Arrangers
38
SECTION 9.08.
Trust Indenture Act
38
           
ARTICLE X MISCELLANEOUS
38
SECTION 10.01.
Amendments, Etc.
38
SECTION 10.02.
Notices, Etc.
39
SECTION 10.03.
No Waiver; Remedies
41
SECTION 10.04.
Costs, Expenses and Indemnification
41
SECTION 10.05.
Binding Effect
42
SECTION 10.06.
Assignments and Participations
42
SECTION 10.07.
Governing Law; Submission to Jurisdiction
45
SECTION 10.08.
Severability
45
SECTION 10.09.
Execution in Counterparts
45
SECTION 10.10.
Survival
45
SECTION 10.11.
Sharing of Set-Offs, Etc.
45
SECTION 10.12.
Waiver of Jury Trial
46
SECTION 10.13.
Confidentiality
46
SECTION 10.14.
USA PATRIOT Act
46


 
SCHEDULE 1
-
COMMITMENTS
SCHEDULE 2
-
PRICING SCHEDULE
SCHEDULE 3
-
EXISTING LETTERS OF CREDIT
     
EXHIBITS
         
EXHIBIT A-1
-
Form of Arbor Letter of Credit
EXHIBIT A-2
-
Form of Notice of Issuance
EXHIBIT A-3
-
Form of Notice of Increase
EXHIBIT A-4
-
Form of Notice of Reduction
EXHIBIT B
-
Form of Notice of Borrowing
EXHIBIT C
-
Form of Note
EXHIBIT D
-
Form of Assignment and Assumption
EXHIBIT E
-
Form of Opinion of Counsel of Company
EXHIBIT F
-
Form of Opinion of Special New York Counsel to
   
Administrative Agent





--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED REVOLVING CREDIT AND LETTER OF CREDIT AGREEMENT
dated as of June 19, 2007 among CIGNA CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Company”), the financial
institutions (together with their respective successors and assigns and each
financial institution that becomes a lender pursuant to Sections 3.04(e) and
3.04(f), each a “Bank” and, collectively, the “Banks”) listed under the heading
“Banks” on the signature pages hereof, and CITIBANK, N.A. (“Citibank”), as
administrative agent (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) as herein provided.


The Company, certain banks and Citibank, N.A., as Administrative Agent are
parties to an Amended and Restated Revolving Credit and Letter of Credit
Agreement dated as of May 11, 2006 (the “Existing Agreement”).  The Company has
requested that the Banks amend the Existing Agreement in certain respects and,
as so amended, to restate the Existing Agreement, and the parties are prepared
to do so on the terms and conditions hereof.  Accordingly, effective on the
Effective Date as hereinafter defined, the Existing Agreement is hereby amended
and restated to read in its entirety as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 


SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Additional Commitment Bank” has the meaning set forth in Section 3.04(e).
 
“Administrative Agent” has the meaning set forth in the introduction hereto.
 
“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at Citibank at Two Penns Way, Suite 200,
New Castle, Delaware 19720, ABA#021000089, Account No. 3685 2248, Account
Name: NAIB Agency Medium Term Finance/Reference:  CIGNA, Attention:  Dawayne
Sims, or such other account as may from time to time be designated by the
Administrative Agent to the Company and the Banks in writing.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Advance” means an advance by a Bank to the Company as part of a Borrowing and
refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which shall
be a “Type” of Advance).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.
 
“Applicable Commitment Fee Rate” means, for any Rating Level Period, the rate
per annum set forth in Schedule 2 opposite the reference to such Rating Level
Period under the heading “Applicable Commitment Fee Rate”.  Each change in the
Applicable Commitment Fee Rate resulting from a Rating Level Change shall be
effective on the date of such Rating Level Change.


“Applicable Issuing Office” means, with respect to any Bank, such office of such
Bank as such Bank may from time to time specify to the Company and the
Administrative Agent as the office at which it participates in Letters of
Credit.



--------------------------------------------------------------------------------


- 2 -
 
“Applicable Lending Office” means, with respect to any Bank, such Bank’s
Domestic Lending Office in the case of any Base Rate Advance and such Bank’s
Eurodollar Lending Office in the case of any Eurodollar Rate Advance.


“Applicable Margin” means, with respect to any Eurodollar Rate Advance, for any
Rating Level Period, the rate per annum set forth in Schedule 2 opposite the
reference to such Rating Level Period under the heading “Applicable
Margin”.  Each change in the Applicable Margin resulting from a Rating Level
Change shall be effective on the date of such Rating Level Change.


“Applicable Percentage” means, with respect to any Bank, at any time, the ratio,
expressed as a percentage, of (i) the aggregate amount of such Bank’s Commitment
at such time to (ii) the Total Commitments at such time.


“Arbor” means Arbor Reinsurance Company, Limited, an indirect subsidiary of the
Company organized under the laws of Bermuda.
 
“Arbor Letter of Credit” means a Letter of Credit (which shall be a Multi-Bank
Letter of Credit hereunder) issued hereunder in favor of Connecticut General for
the account of Arbor, for the purpose of enabling Connecticut General to obtain
statutory reserve credit for cessions to non-admitted reinsurers, in
substantially the form of Exhibit A-1.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Bank (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Administrative Agent, in the
form of Exhibit D or any other form approved by the Administrative Agent.
 
“Bank” and “Banks” have the meanings set forth in the introduction hereto (and
shall include each Issuing Bank unless the context otherwise requires).
 
“Base Rate” means, for any day, a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
higher of:
 
(a)  the rate of interest announced publicly by Citibank in New York, New York
from time to time as Citibank’s base rate; and
 
(b)  0.50% per annum above the Federal Funds Rate for such day.
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 3.06(a).
 
“Beneficiary” means the beneficiary of a Letter of Credit.
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Banks pursuant to Section 3.01.
 
“Business Day” means a day of the year on which commercial banks are not
required or authorized by law to close in New York City and, if the applicable
Business Day relates to any Eurodollar Rate Advance, on which dealings in
foreign currencies and exchange between banks may be carried out in the London
interbank market.
 
“Change in Control” means any of the following events:
 
(a)  the Company is merged, consolidated or reorganized into or with another
corporation or other Person, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
­outstanding securities of the corporation or
 

--------------------------------------------------------------------------------


- 3 -
 
other Person that is the survivor of such merger, consolidation or
reorganization immediately after such transaction is held in the aggregate by
the holders of Voting Stock immediately prior to such transaction; or
 
(b)  the Company sells all or substantially all of its assets to any other
corporation or other Person, and less than a majority of the combined voting
power of the then outstanding securities of such corporation or other Person
immediately after such transaction is held in the aggregate by the holders of
Voting Stock immediately prior to such sale; or
 
(c)  any “person” or “group” (as such terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act, whether or not applicable, except that for
purposes of this paragraph (c) such person or group shall be deemed to have
“beneficial ownership” of all shares that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time) is or becomes the “beneficial owner” (as such term is used in
Rule 13d-3 promulgated pursuant to the Exchange Act), directly or indirectly, of
more than 30% of the aggregate voting power of all Voting Stock; or
 
(d)  during any period of 25 consecutive calendar months, a majority of the
Board of Directors of the Company shall no longer be composed of individuals (i)
who were members of said Board on the first day of such period, (ii) whose
election or nomination to said Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of said Board or (iii) whose election or nomination to said
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
said Board.
 
“Citibank” means Citibank, N.A., a national banking association, and its
successors and assigns.
 
“Collateral Account” has the meaning set forth in Section 2.05(a).
 
“Commitment” means, at any time, for any Bank, the amount set forth opposite the
name of such Bank on Schedule 1 (or (i) if such Bank has entered into an
Assignment and Assumption, the amount set forth for such Bank in the register
maintained by the Administrative Agent pursuant to Section 10.06(b), or (ii) if
such Bank has become a Bank pursuant to Sections 3.04(e) or 3.04(f), the amount
set forth in the instrument by which such Bank became a party hereto), subject
to the provisions of Sections 3.04(b) and 3.04(f) relating to reductions and
increases of the Commitments.
 
“Company” has the meaning set forth in the introduction hereto.
 
“Confidential Information” means information that the Company furnishes to the
Administrative Agent or any Bank in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public or that is or becomes rightfully available to the Administrative
Agent or such Bank from a source other than the Company.
 
“Confirming Bank” means, with respect to any Letter of Credit and any Bank, any
other bank that has confirmed, by a document acceptable to the Beneficiary, the
obligations of such Bank under such Letter of Credit.
 
“Connecticut General” means Connecticut General Life Insurance Company, a
Connecticut life insurance company.
 
“Consolidated Subsidiary” means, at any time, any Subsidiary or other entity the
accounts of which would, in accordance with generally accepted accounting
principles, be consolidated with those of the Company in its consolidated
financial statements if such statements were prepared as of such date.
 

--------------------------------------------------------------------------------


- 4 -
 
“Continue” and “Continuation” refers to the continuation of Eurodollar Rate
Advances from one Interest Period to the next as Eurodollar Rate Advances.
 
“Continuing Banks” has the meaning set forth in Section 3.04(e).
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 3.07 or 3.08.
 
“Cover” has the meaning set forth in Section 2.05(b).
 
“Debt” of any Person means (a) indebtedness of such Person for borrowed money,
(b) obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) obligations of such Person to pay the deferred purchase
price of property or services, (d) obligations of such Person as lessee under
leases which shall have been or should be, in accordance with generally accepted
accounting principles, recorded as capital leases, (e) Debt of others secured by
a Lien on the property of such Person, whether or not the respective Debt so
secured has been assumed by such Person (but excluding, in the case of this
clause (e), involuntary Liens on the property of such Person that are being
contested in good faith and by appropriate proceedings and for which adequate
reserves with respect thereto are maintained on the books of such Person), and
(f) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (e) above
(but excluding, in the case of this clause (f), involuntary obligations of such
Person that are being contested in good faith and by appropriate proceedings and
for which adequate reserves with respect thereto are maintained on the books of
such Person in accordance with generally accepted accounting principles);
provided that the term “Debt” shall exclude Non-Recourse Debt.
 
“Declining Bank” has the meaning set forth in Section 5.01(g).
 
“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.
 
“Disclosed Litigation” means the legal actions or proceedings disclosed in the
report of the Company on form 10-K, 10-Q or 8-K most recently filed with the
Securities and Exchange Commission prior to the date hereof.
 
“Dollars” and the sign “$” mean lawful money in the United States of America.
 
“Domestic Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Domestic Lending Office” in its Administrative
Questionnaire, or such other office of such Bank as such Bank may from time to
time specify to the Company and the Administrative Agent.
 
“Effective Date” has the meaning set forth in Section 5.01.
 
“Eligible Bank” means a financial institution that meets the requirements of
Connecticut General Statutes Section 38a-87(a), as from time to time amended to
be a “qualified United States financial institution”, including the requirement
that such financial institution be an NAIC Approved Bank (it being understood
that neither the Company nor any Affiliate thereof may be an Eligible Bank).
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Eurodollar Lending Office” means, with respect to any Bank, the office of such
Bank specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire (or, if no such office is
 

--------------------------------------------------------------------------------


- 5 -
 
specified, its Domestic Lending Office), or such other office of such Bank as
such Bank may from time to time specify to the Company and the Administrative
Agent.
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Ad­vance comprising part of the same Borrowing, an interest rate per annum
ap­pearing on Reuters Page LIBOR01 (or on any successor or substitute page or
service providing rate quotations comparable to those currently provided on such
page, as determined by the Administrative Agent from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) as of approximately 11:00 a.m. (London time) on the
date two Business Days before the first day of such Interest Period as the rate
for Dollar deposits having a term comparable to such Interest Period, or in the
event such offered rate is not available from Reuters Page LIBOR01, the rate
determined by the Administrative Agent to be the average (rounded to the nearer
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rates per annum at which deposits in Dollars are offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at approximately 11:00 a.m. (London time) on the date
two Business Days before the first day of such Interest Period in an amount
substantially equal to such Reference Bank’s Ad­vance comprising part of such
Borrowing to be outstanding during such Inter­est Period and for a period
comparable to such Interest Period.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 3.06(b).
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Existing Agreement” has the meaning set forth in the introduction hereto.
 
“Existing Letter of Credit” means each letter of credit described on Schedule 3.
 
“Existing Termination Date” has the meaning set forth in Section 3.04(e).
 
“Extension Date” has the meaning set forth in Section 3.04(e).
 
“Extension Request” has the meaning set forth in Section 3.04(e).
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day as provided in
clause (i), the Federal Funds Rate for such day shall be the average rate quoted
to the Person serving as Administrative Agent on such day on such transactions
as determined by the Administrative Agent.
 
“Final Maturity Date” means the last day of the Revolving Credit Availability
Period.
 
“Fitch” means Fitch, Inc. and any successor thereto.
 
“Fitch Rating” means, at any time, the rating of the Index Debt then most
recently announced by Fitch.
 

--------------------------------------------------------------------------------


- 6 -
 
“Fronted Letter of Credit” means (i) any letter of credit issued by an Issuing
Bank pursuant to Section 2.01(a)(1)(ii) and (ii) each of the Existing Letters of
Credit, and in each case any Replacement Letter of Credit therefor.
 
“Increase Date” has the meaning set forth in Section 3.04(f).
 
“Index Debt” means long-term senior, unsecured, non-credit-enhanced indebtedness
of the Company for borrowed money.
 
“Initial Banks” means each of the financial institutions and other institutional
lenders listed on the signature pages hereof.
 
“Insurance Regulatory Authority” means, as to any Material Insurance Subsidiary,
the insurance department or similar administrative authority or agency located
in the state in which such Material Insurance Subsidiary is domiciled.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Company pursuant to the provi­sions below and thereafter each subsequent period
commencing on the last day of the immedi­ately preceding Interest Period and
ending on the last day of the period selected by the Company pursuant to the
provisions below.  The duration of each such Interest Period shall be one, two,
three or six months, as the Com­pany may, upon notice received by the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided
that:


(1)  any Interest Period that would otherwise begin before and end after the
Final Maturity Date shall end on the Final Maturity Date;


(2)  Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;


(3)  whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to fall on the next succeeding Business Day, except that if such
extension would cause the last day of such Interest Period to fall in the next
following calendar month, the last day of such Interest Period shall fall on the
next preceding Business Day; and


(4)  whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.


“Issuing Bank” means each Bank designated as an “Issuing Bank” hereunder that
has agreed to such designation and has been approved as an “Issuing Bank” by the
Administrative Agent and the Company in their reasonable discretion, each in its
capacity as the issuer of Fronted Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06.  Each Issuing Bank may,
in its discretion, arrange for one or more Fronted Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Fronted Letters of Credit
issued by such Affiliate.  Each Bank identified on Schedule 3 as the Issuing
Bank in respect of an Existing Letter of Credit shall be deemed to be an Issuing
Bank.



--------------------------------------------------------------------------------


- 7 -
 
“LC Disbursement” means each payment made by a Bank or an Issuing Bank pursuant
to a Letter of Credit.
 
“LC Expiry Date” means, at any time for any Letter of Credit, the expiry date of
such Letter of Credit.
 
“LC Exposure” means, at any time, for any Bank, the sum of (i) such Bank’s
Applicable Percentage of the undrawn portion of the Maximum Amount of all
Letters of Credit at such time plus (ii) such Bank’s Applicable Percentage of
the aggregate amount of any and all LC Disbursements that have not been
reimbursed by or on behalf of the Company at such time.
 
“LC Reimbursement Obligation” means the obligation of the Company under
Section 2.02 to reimburse to each Bank the amount of each LC Disbursement by
such Bank.
 
“LC Sublimit” means $1,250,000,000.
 
“Letter of Credit” means any Multi-Bank Letter of Credit or Fronted Letter of
Credit, including any Replacement Letter of Credit.
 
“Leverage Ratio” means, at any time, the ratio of (i) Total Consolidated Debt to
(ii) Total Consolidated Capitalization; provided that the Leverage Ratio shall
be computed without taking into account (x) “Net unrealized appreciation, fixed
maturities” as determined in accordance with generally accepted accounting
principles in the consolidated balance sheets of the Company or (y)
“Postretirement pension benefits liability adjustment” as determined in
accordance with generally accepted accounting principles in the consolidated
balance sheets of the Company.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including the lien or
retained security title of a conditional vendor.
 
“Majority Banks” means, at any time, Banks having more than 51% of the sum of
the then aggregate amount of the Revolving Credit Exposures and LC Exposures.
 
“Margin Stock” means margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System, as from time to time amended.
 
“Material Adverse Change” or “Material Adverse Effect” means a material adverse
change in or a material adverse effect on (i) the business, condition (financial
or otherwise), operations, performance or properties of the Company and its
Subsidiaries, taken as a whole, or (ii) the legality, validity or enforceability
of this Agreement or the Notes.
 
“Material Insurance Subsidiary” means a Material Subsidiary that is licensed to
do a life insurance business.
 
“Material Subsidiary” means:
 
(a)  Connecticut General; and
 
(b)  each other Subsidiary of the Company (i) whose assets constitute 10% or
more of the total assets of the Company and its Consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with
generally accepted accounting principles) or (ii) whose revenues constituted 10%
or more of the total revenues of the Company and its Consolidated Subsidiaries
(determined on a consolidated basis without duplication in accordance with
generally accepted accounting principles) during the most recently concluded
fiscal year of the Company.
 

--------------------------------------------------------------------------------


- 8 -
 
“Maximum Amount” of any Letter of Credit means the amount specified in such
Letter of Credit as the maximum aggregate amount that may be drawn thereunder.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Moody’s Rating” means, at any time, the rating of the Index Debt then most
recently announced by Moody’s.
 
“Multi-Bank Letter of Credit” means any letter of credit issued by the Banks
pursuant to Section 2.01(a)(1)(i) (including any Replacement Letter of Credit
therefor).
 
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.


“NAIC Approved Bank” means (a) any Bank that is a bank listed on the most
current Bank List (the “NAIC Bank List”) of banks determined by the Securities
Valuation Office of the NAIC and approved by the NAIC as banks whose letters of
credit will be acceptable to the NAIC or (b) any Bank as to which its Confirming
Bank is a bank listed on the NAIC Bank List.
 
“New/Increasing Bank” has the meaning set forth in Section 3.04(f).
 
“Non-Extending Bank” has the meaning set forth in Section 3.04(e).
 
“Non-Recourse Debt” means any Debt of the Company, any of the Company’s
Subsidiaries or any consolidated variable interest entities shown on a separate
line of the Company’s consolidated balance sheet as “non-recourse obligations”
if, and so long as, such Debt meets the requirements of clause (a) or clause (b)
below, provided that Debt will not fail to qualify as Non-Recourse Debt or be
considered an indirect liability of the company solely because a Company
Subsidiary has indemnified any lender in respect of such Debt against damages
resulting from exceptions to non-recourse liability in general usage in the
relevant industry at the time such Debt is incurred (such as fraud, waste,
misapplication of funds, failure to maintain insurance coverage, and
environmental liability):


(a)  (i) the instruments governing such Debt limit the recourse (whether direct
or indirect) of the holder or holders thereof against the Company and its
Subsidiaries for the payment of such Debt to the property securing such Debt and
(ii) if such Debt is incurred after the date hereof by the Company or a
Subsidiary of the Company which is organized under the laws of the United States
or any State thereof, the property securing such Debt is not material to the
business, condition (financial or otherwise), operations or properties of the
Company and its Subsidiaries, taken as a whole, as determined at the time such
Debt is incurred; or
 
(b)  (i) the sole obligors of such Debt are (x) a corporation or other entity
(such obligor, a “Specified Entity”) formed solely for the purpose of owning (or
owning and operating) property which is (or may be) subject to Lien securing
such Debt and (y) other entities that are not Company Subsidiaries or other
entities in which the Company or any Company Subsidiary holds a direct or
indirect ownership or other beneficial interest, (ii) such Specified Entity owns
no other material property, (iii) the sole collateral security provided by the
Company and its Subsidiaries with respect to such Debt (if any) consists of
property owned by such Specified Entity and/or the capital stock of (or
equivalent ownership interests in) such Specified Entity and (iv) neither the
Company nor any of its other Subsidiaries has any liability, direct or indirect,
in respect of such Debt other than indemnification obligations to any lender in
respect of such Debt against damages resulting from exceptions to nonrecourse
liability in general usage in the relevant industry at the time such Debt is
incurred such as fraud, waste, misapplication of funds, failure to maintain
insurance coverage, and environmental liability).


“Note” shall have the meaning set forth in Section 3.03.
 

--------------------------------------------------------------------------------


- 9 -
 
“Notice of Borrowing” has the meaning specified in Section 3.02(a).
 
“Notice of Increase” has the meaning set forth in Section 2.01(e).
 
“Notice of Issuance” has the meaning set forth in Section 2.01(e).
 
“Notice of Reduction” has the meaning set forth in Section 2.01(e).
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Other Taxes” has the meaning specified in Section 4.05.
 
“Outside Expiry Date” means the date ten Business Days prior to the Termination
Date.
 
“Permitted Investments” means securities issued or unconditionally guaranteed by
the Government of the United States of America or any agency thereof and
securities issued or unconditionally guaranteed by the central government of any
country that is a member of the OECD, rated AA or better (or the equivalent).
 
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
 
“Rating” means the Moody’s Rating, the S&P Rating or the Fitch Rating, as the
case may be.


“Rating Level Change” means a change in the Moody’s Rating, the S&P Rating, or
the Fitch Rating, that results in a change from one Rating Level Period to
another, which Rating Level Change shall be deemed to take effect on the date on
which the relevant change in rating is first announced by Moody’s, S&P or Fitch.


“Rating Level Period” means a Rating Level 1 Period, a Rating Level 2 Period, a
Rating Level 3 Period, a Rating Level 4 Period, a Rating Level 5 Period or a
Rating Level 6 Period; provided that:


(i)  
“Rating Level 1 Period” means a period during which the Moody’s Rating is at or
above A2, the S&P Rating is at or above A or the Fitch Rating is at or above A;



(ii)  
“Rating Level 2 Period” means a period that is not a Rating Level 1 Period,
during which the Moody’s Rating is at or above A3, the S&P Rating is at or above
A- or the Fitch Rating is at or above A-;



(iii)  
“Rating Level 3 Period” means a period that is not a Rating Level 1 Period or a
Rating Level 2 Period, during which the Moody’s Rating is at or above Baa1, the
S&P Rating is at or above BBB+ or the Fitch Rating is at or above BBB+;



(iv)  
“Rating Level 4 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period or a Rating Level 3 Period, during which the Moody’s
Rating is at or above Baa2, the S&P Rating is at or above BBB or the Fitch
Rating is at or above BBB;




--------------------------------------------------------------------------------


- 10 -
 
(v)  
“Rating Level 5 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period, a Rating Level 3 Period or a Rating Level 4 Period,
during which the Moody’s Rating is at or above Baa3, the S&P Rating is at or
above BBB- or the Fitch Rating is at or above BBB-; and



(vi)  
“Rating Level 6 Period” means a period that is not a Rating Level 1 Period, a
Rating Level 2 Period, a Rating Level 3 Period, a Rating Level 4 Period or a
Rating Level 5 Period;



provided further that (a) if the Moody’s Rating, the S&P Rating and the Fitch
Rating differ by one Rating Level, then the applicable Rating Level shall be the
highest of such Ratings and (b) if the Moody’s Rating, the S&P Rating and the
Fitch Rating differ by more than one Rating Level, then the applicable Rating
Level Period shall be the lower Rating Level of the two highest Rating Levels
(for purposes of the foregoing, Rating Level 1 is the highest and Rating Level 6
is the lowest); and providedfurther that any period during which there is no
Rating shall be a Rating Level 6 Period.


“Reference Banks” means Citibank, N.A., Bank of America, N.A. and JPMorgan Chase
Bank (and any successors thereof).
 
“Replacement Letter of Credit” means any letter of credit issued in accordance
with the provisions of 10.06(b)(v), in replacement of and in the same form as
the relevant replaced Letter of Credit.
 
“Responsible Officer” of the Company means the Chief Financial Officer, the
Treasurer or any Assistant Treasurer of the Company or any Vice President of the
Company in the finance department.
 
“Revolving Credit Availability Period” means the period from the Effective Date
until the Termination Date.
 
“Revolving Credit Commitment” means, for any Bank, at any time, (i) such Bank’s
Commitment, minus (ii) such Bank’s Applicable Percentage of the aggregate
Maximum Amount of all outstanding Letters of Credit at such time.
 
“Revolving Credit Exposure” means, at any time, for any Bank, the sum of (i) the
unused amount of such Bank’s Revolving Credit Commitment plus (ii) the aggregate
outstanding principal amount of all Advances by such Bank.
 
“S&P” means Standard & Poor’s Rating Services and any successor thereto.
 
“S&P Rating” means, at any time, the rating of the Index Debt then most recently
announced by S&P.
 
“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the property of such Person is greater than the total amount of liabilities
(including contingent liabilities) of such Person, (b) the present fair saleable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
a business and is not about to engage in a business for which such Person’s
property would constitute an unreasonably small capital.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other
 

--------------------------------------------------------------------------------


- 11 -
 
persons performing similar functions of such corporation, partnership, limited
liability company or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership or other entity shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person.
 
“Taxes” has the meaning specified in Section 4.05.


“Termination Date” means the date five years after the Effective Date, subject
to extension (in the case of each Bank consenting thereto) as provided in
Section 3.04(e); provided that if such day is not a Business Day the Termination
Date shall be the immediately preceding Business Day.


“Total Commitments” means $1,750,000,000, as such amount may be reduced pursuant
to Section 3.04(b) or increased pursuant to Section 3.04(f).


“Total Consolidated Capitalization” means, at any time, the sum of (i) Total
Consolidated Debt plus (ii) the total amount of shareholder’s equity of the
Company.


“Total Consolidated Debt” means, at any time, the aggregate outstanding
principal amount of Debt of the Company and its Consolidated Subsidiaries of the
kinds referred to in clause (a), (b) or (d) of the definition of “Debt” in this
Section 1.01, or of the kinds referred to in clause (e) or (f) thereof to the
extent relating to Debt of the kinds referred to in said clause (a), (b) or (d),
all determined on a consolidated basis in accordance with generally accepted
accounting principles.
 
“Type” has the meaning specified in the definition of “Advance.”
 
“VADBe Hedge” means the program implemented by Connecticut General in 2002, as
refined and revised from time to time at Connecticut General’s sole discretion,
to substantially reduce the equity market exposures related to variable annuity
death benefit reinsurance contracts.
 
“Voting Stock” means, at any time, the outstanding securities of the Company
entitled to vote generally in an election of directors of the Company.
 
“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are directly or indirectly owned or
controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” mean
“to but excluding”.


SECTION 1.03.  Accounting Terms; Terms Generally.  All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 6.01(e).  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  Unless the context requires
otherwise (a) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (b) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.
 

--------------------------------------------------------------------------------


- 12 -
 
ARTICLE II
LETTERS OF CREDIT
 


SECTION 2.01.  Letters of Credit.


(a)  Letters of Credit.  (1)  Subject to the terms and conditions of this
Agreement, (i) the Banks severally agree, at the request of the Company, to
issue one or more standby letters of credit hereunder on a several liability
basis (as from time to time amended, each a “Multi-Bank Letter of Credit”) on
any Business Day on or before the Outside Expiry Date, (ii) each Issuing Bank
agrees, at the request of the Company, to issue one or more standby letters of
credit hereunder (as from time to time amended, each a “Fronted Letter of
Credit”) on any Business Day on or before the Outside Expiry Date and (iii) the
Banks severally agree, in the case of each Multi-Bank Letter of Credit, and each
Issuing Bank agrees, in the case of each Fronted Letter of Credit (and the Banks
hereby irrevocably authorize such Issuing Bank to agree), to increase the
Maximum Amount of any such Letter of Credit from time to time on or before the
Outside Expiry Date; provided that each such issuance of, or increase in the
Maximum Amount of, any Letter of Credit shall be subject to the limitations set
forth in Section 2.01(a)(4).


(2)  Each Multi-Bank Letter of Credit shall be in form and substance reasonably
satisfactory to the Banks and the Company (and shall in any event contain
language substantially similar to the last paragraph of Exhibit A-1), each
Fronted Letter of Credit shall be in form and substance reasonably satisfactory
to the Issuing Bank and the Company, and the Arbor Letter of Credit shall be in
substantially the form of
Exhibit A-1.


(3)  Each Multi-Bank Letter of Credit shall be issued by all of the Banks as a
single multi-bank letter of credit; provided that the obligation of each Bank
thereunder shall be several, and not joint, to the extent of such Bank’s
Applicable Percentage of the Maximum Amount; and each Fronted Letter of Credit
shall be issued by an Issuing Bank as sole issuer, and the Banks shall be deemed
to acquire participations therein on the terms and conditions of
Section 2.01(b).


(4)  Anything in this Agreement to the contrary notwithstanding, (i) the sum of
(x) the aggregate amount of the LC Exposures of all of the Banks plus (y) the
aggregate amount of the Revolving Credit Exposures of all of the Banks may not
at any time exceed the Total Commitments, (ii) the aggregate Maximum Amount of
all Letters of Credit may not at any time exceed the LC Sublimit, and (iii) no
Letter of Credit may provide for an LC Expiry Date later than the Outside Expiry
Date.  Subject to clause (iii), any Letter of Credit shall, if requested by the
Company, include customary evergreen provisions (including appropriate language
allowing the relevant Issuing Bank to exercise non-renewal rights).


(b)  Participations in Fronted Letters of Credit.  (1)  Upon the issuance by an
Issuing Bank of a Fronted Letter of Credit (and any amendment to a Fronted
Letter of Credit increasing the amount thereof) in accordance herewith, and
without any further action on the part of such Issuing Bank or any Bank, such
Issuing Bank hereby grants to each Bank, and each Bank hereby acquires from such
Issuing Bank, a participation in such Fronted Letter of Credit equal to such
Bank’s Applicable Percentage of the aggregate amount available to be drawn under
such Fronted Letter of Credit.  Each Bank acknowledges and agrees that its
acquisition of participations pursuant to this Section 2.01(b) in respect of
each Fronted Letter of Credit shall be automatic, absolute and unconditional
irrespective of the occurrence or continuance of any Default, or any reduction
or termination of the Commitments, or any other circumstance whatsoever.



--------------------------------------------------------------------------------


- 13 -
 
(2)  In consideration and in furtherance of the foregoing, each Bank severally
agrees to pay to the Administrative Agent, for account of each Issuing Bank,
such Bank’s Applicable Percentage of each LC Disbursement made by such Issuing
Bank under a Fronted Letter of Credit promptly upon the request of such Issuing
Bank, through the Administrative Agent, at any time from the time of such
LC Disbursement until such LC Disbursement is reimbursed by the Company in full
or at any time after any reimbursement payment is required to be refunded to the
Company for any reason.


(3)  The obligation of each Bank to make payments under clause (2) shall be
absolute and unconditional irrespective of any amendment, renewal or extension
of any Fronted Letter of Credit, the occurrence or continuance of any Default,
any reduction or termination of the Commitments, any circumstance referred to in
Section 2.02(b), or any other circumstance whatsoever.  Each such payment shall
be made without setoff, counterclaim, abatement, withholding or reduction
whatsoever and shall be made in the manner provided in Section 3.02 with respect
to Advances made by such Bank, and the Administrative Agent shall promptly pay
to such Issuing Bank the amounts so received by it from the Banks.  Promptly
following receipt by the Administrative Agent of any payment from the Company
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the relevant Issuing Bank or, to the extent that the Banks have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Banks and such Issuing Bank as their interests may appear.  Any payment made by
a Bank pursuant to this paragraph to reimburse an Issuing Bank for any
LC Disbursement shall not relieve the Company of its obligation to reimburse
such LC Disbursement.


(c)  Arbor Letter of Credit.  The Arbor Letter of Credit shall be a Multi-Bank
Letter of Credit.  The initial LC Expiry Date of the Arbor Letter of Credit
shall be the date one year after the issuance thereof, subject to automatic
extension to the extent provided in such Letter of Credit.  The Administrative
Agent will give the notification of non-extension contemplated by the fifth
paragraph of the Arbor Letter of Credit if requested to do so by written notice
to the Administrative Agent, received by the Administrative Agent not more than
60 days and not less than 45 days prior to the then effective LC Expiry Date
thereof, from (i) the Majority Banks or (ii) the Company or (iii) Arbor;
provided that the Administrative Agent shall, if requested to do so by any Bank,
give such notification of non-extension at such time as is required to assure
that the LC Expiry Date does not fall beyond the Outside Expiry Date.


(d)  Existing Letters of Credit.  Effective on the Effective Date, each Existing
Letter of Credit shall be deemed to be a Fronted Letter of Credit issued and
outstanding under this Agreement (and without limiting the foregoing, effective
from and after the Effective Date, Section 2.01(b) shall be deemed to apply
thereto as if each such Existing Letter of Credit, for this purpose, were issued
on the Effective Date).


(e)  Notices of Issuance, Increase, Reduction of Letters of Credit.  To request
the issuance of a Letter of Credit or an increase in the Maximum Amount of a
Letter of Credit as provided in Section 2.01(a), the Company shall hand-deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Administrative Agent) to the Administrative Agent
(if by hand delivery or telecopy, not later than noon New York City time on the
Business Day prior to the requested date of issuance or amendment, and if by
approved electronic communication, not later than 10:00 a.m. New York City time
on the requested date of issuance or amendment) a notice in substantially the
form of Exhibit A-2 (the “Notice of Issuance”) or Exhibit A-3 (a “Notice of
Increase”), as the case may be, identifying the relevant Letter of Credit and
specifying, in the case of the Notice of Issuance, the date of issuance and the
initial Maximum Amount thereof, and, in the case of a Notice of Increase, the
proposed effective date of the amendment effecting the increase in the Maximum
Amount thereof and the
 

--------------------------------------------------------------------------------


- 14 -
 
increased Maximum Amount.  In addition, the Company may from time to time, by
giving notice to the Administrative Agent in substantially the form of
Exhibit A-4 (a “Notice of Reduction”) by the times provided for notices in the
preceding sentence, and with the prior written consent of the Beneficiary of the
relevant Letter of Credit, elect to reduce the Maximum Amount of such Letter of
Credit in increments of $1,000,000 (or, if less, the remaining undrawn amount
thereof).  The Administrative Agent shall promptly notify the Banks of its
receipt of any such notice.  The Administrative Agent (in the case of a
Multi-Bank Letter of Credit) or the relevant Issuing Bank (in the case of a
Fronted Letter of Credit) shall, in the case of any such increase or reduction
and subject in the case of a reduction, to its receipt of any required consent
from the Beneficiary of such Letter of Credit in form and substance satisfactory
to it, promptly execute and deliver an amendment to such Letter of Credit
effecting such increase or reduction, and notify the Banks, the Administrative
Agent (in the case of a Fronted Letter of Credit) and the Company of such
increase or reduction (confirming the effective date thereof).  If an Issuing
Bank has received, at its office specified herein, written notice from the
Company, a Bank or the Administrative Agent at least one Business Day prior to
the requested date of issuance or amendment of a Fronted Letter of Credit, that
a condition set forth in Section 5.02(a) or (b) to such issuance or amendment
has not been satisfied, such Issuing Bank shall not proceed with such issuance
or amendment.


(f)  Notices of Non-Extension.  In the case of any Letter of Credit that
contains evergreen provisions (other than the Arbor Letter of Credit, which is
provided for in Section 2.01(c)), the Administrative Agent (in the case of any
Multi-Bank Letter of Credit) and the Issuing Bank (in the case of any Fronted
Letter of Credit) shall comply with the instructions of the Majority Banks given
pursuant to any provisions for non-extension of the expiry date thereof.


(g)  Representation.  Each Bank represents and warrants as of the date of
issuance of each Multi-Bank Letter of Credit that it is an Eligible Bank (or, if
such Bank is not an Eligible Bank at such time, that such Bank’s obligations
under such Letter of Credit are confirmed, at the expense of such Bank, by a
bank that meets the requirements of an Eligible Bank).


(h)  Issuance and Administration of Multi-Bank Letters of Credit.  Any
Multi-Bank Letter of Credit, any amendment thereto and any Replacement Letter of
Credit for a Multi-Bank Letter of Credit shall be executed and delivered by the
Administrative Agent in the name and on behalf of, and as attorney-in-fact for,
each of the Banks, and the Administrative Agent shall act under each Multi-Bank
Letter of Credit as the agent of each Bank to (i) receive drafts presented by
the Beneficiary thereunder, (ii) determine whether such drafts are in compliance
with the terms and conditions of such Multi-Bank Letter of Credit, (iii) notify
each Bank and the Company that a valid drawing has been made and the date that
the related LC Disbursements are to be made, and (iv) receive and implement any
request for amendment of such Multi-Bank Letter of Credit as provided herein;
provided that anything herein to the contrary notwithstanding, the
Administrative Agent, in its capacity as such, shall have no obligation or
liability whatsoever to make any payment under any Multi-Bank Letter of
Credit.  Each Bank hereby irrevocably appoints and designates the Administrative
Agent as its attorney-in-fact, which appointment is irrevocable and coupled with
an interest, acting through any duly authorized officer of the Person that is
serving as the Administrative Agent, to execute and deliver in the name and on
behalf of such Bank any Multi-Bank Letter of Credit, any such amendment thereto
and any Replacement Letter of Credit of a Multi-Bank Letter of Credit, in each
case in accordance with the terms hereof.


SECTION 2.02.  Reimbursement for LC Disbursements, Cover, Etc.


(a)  Reimbursement.  The Company agrees to reimburse (1) each Bank for the full
amount of each LC Disbursement under a Multi-Bank Letter of Credit by such Bank
and (2) each Issuing Bank for the full amount of each LC Disbursement under a
Fronted Letter of Credit issued by such Issuing Bank, each such reimbursement to
be made by paying to the
 

--------------------------------------------------------------------------------


- 15 -
 
Administrative Agent an amount equal to the amount of such LC Disbursement
(i) not later than noon, New York City time, on the Business Day that the
Company receives notice of such LC Disbursement if such notice is received by it
prior to 10:00 a.m., New York City time, or (ii) not later than the Business Day
immediately following the day that the Company receives such notice, if such
notice is received by it on a day which is not a Business Day or is not received
prior to 10:00 a.m., New York City time, on a Business Day.  If the Company
fails to make such payment when due with respect to a Fronted Letter of Credit,
the Administrative Agent shall notify each Bank of the applicable LC
Disbursement under such Fronted Letter of Credit, the payment then due from the
Company in respect thereof and such Bank’s Applicable Percentage
thereof.  Reimbursements under this Section 2.02(a) may be made with the
Company’s funds or, subject to the terms and conditions of this Agreement, with
the proceeds of a Borrowing.


(b)  LC Reimbursement Obligations Absolute.


(1)  The obligation of the Company to reimburse the Banks for LC Disbursements
with respect to Multi-Bank Letters of Credit or the Issuing Banks with respect
to Fronted Letters of Credit as provided in Section 2.02(a) shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under all circumstances, including the
following: (i) any lack of validity or enforceability of any Letter of Credit,
or of any term or provision therein, (ii) any draft or other document presented
under the relevant Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, or (iii) payment under the relevant Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit.


(2)  The Company shall be obligated to make the reimbursements provided for in
this Section 2.02 in respect of each Letter of Credit regardless of the identity
of the account party on such Letter of Credit.


(3)  Neither the Administrative Agent nor any Bank nor any Issuing Bank nor any
of their respective directors, officers, employees or representatives shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding clause), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit, any error in interpretation of technical terms
or any consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Administrative Agent or a Bank or
an Issuing Bank from liability to the Company to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Company to the extent permitted by applicable law) suffered
by the Company that are caused by the gross negligence or willful misconduct of
the Administrative Agent or such Bank or such Issuing Bank, as the case may be,
or in the case of any Bank, its failure to make an LC Disbursement in respect of
any drawing made in accordance with the terms and conditions of the relevant
Letter of Credit and this Agreement.  The parties expressly agree that:


(A)  the Administrative Agent and each Issuing Bank may accept documents that
appear on their face to be in substantial compliance with the terms of the
relevant Letter of Credit without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of the relevant Letter of Credit;



--------------------------------------------------------------------------------


- 16 -
 
(B)  the Administrative Agent or an Issuing Bank, as the case may be, shall have
the right, in its sole discretion, to decline to accept such documents and to
make such payment if such documents are not in strict compliance with the terms
of the relevant Letter of Credit; and


(C)  without prejudice to Section 9.02, this sentence shall establish the
standard of care to be exercised by the Administrative Agent or an Issuing Bank,
as the case may be, when determining whether drafts and other documents
presented under any Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).


SECTION 2.03.  LC Disbursement Procedures.  The Administrative Agent (in the
case of a Multi-Bank Letter of Credit) and each Issuing Bank (in the case of a
Fronted Letter of Credit) shall, within a reasonable time following its receipt
thereof, examine any draft submitted by the Beneficiary under a Letter of Credit
and promptly after such examination (i) notify the Company and, in the case of a
Multi-Bank Letter of Credit, each Bank by telephone (confirmed by telecopy) of
receipt of such draft and (ii) deliver to the Company and each Bank, in the case
of a Multi-Bank Letter of Credit, a copy thereof.  With respect to any drawing
properly made under any Multi-Bank Letter of Credit, each Bank will make an LC
Disbursement in an amount equal to its Applicable Percentage of the amount of
such drawing, such LC Disbursement to be made to the Administrative Agent’s
Account not later than 1:00 p.m. (New York City time) on the date specified in
such notification from the Administrative Agent (which shall be at least one
Business Day after the date of such notification).  The Administrative Agent (in
the case of a Multi-Bank Letter of Credit) and the Issuing Bank (in the case of
a Fronted Letter of Credit) will make the proceeds of each such LC Disbursement
available to the relevant Beneficiary by promptly crediting the amounts so
received, in like funds, to such account as such Beneficiary shall
direct.  Promptly following the making of any LC Disbursement, the
Administrative Agent will notify the Banks and the Company thereof; provided
that any failure to give or delay in giving such notice shall not relieve such
Company of any of its obligations hereunder.


SECTION 2.04.  Interest.  Without prejudice to the obligations of the Company
under Section 2.02, if the Company does not reimburse (a) the Banks for the full
amount of an LC Disbursement under a Multi-Bank Letter of Credit or (b) the
relevant Issuing Bank for the full amount of an LC Disbursement under a Fronted
Letter of Credit on the date such LC Disbursement is made (without regard for
when notice thereof is given), the Company agrees to pay interest on the LC
Reimbursement Obligation relating to such LC Disbursement, for each day from the
date such LC Disbursement is made until the date that the Company reimburses
such LC Disbursement in full, at a rate per annum equal to 2% per annum plus the
Base Rate from time to time, such interest to be payable on demand.


SECTION 2.05.  Provision of Cover.


(a)  If there shall occur an Event of Default and the Company is as a result
thereof required pursuant to Section 8.01 to provide cover for the Letters of
Credit, the Administrative Agent will forthwith establish a separate collateral
account (the “Collateral Account”) at Citibank, which shall be a “securities
account” (as defined in Section 8-501 of the UCC) in respect of which the
Administrative Agent is the “entitlement holder” (as defined in Section
8-102(a)(7) of the UCC), into which there shall be deposited from time to time
the amounts paid to the Administrative Agent as cover.


(b)  As collateral security for the prompt payment in full when due of all LC
Reimbursement Obligations (whether now existing or hereafter from time to time
arising), all interest thereon, and all other present and future obligations of
the Company to the Banks or the Issuing Banks and the Administrative Agent
hereunder, the Company hereby grants to the
 

--------------------------------------------------------------------------------


- 17 -
 
Administrative Agent, for the benefit of the Banks and the Issuing Banks and the
Administrative Agent, a security interest in all of its right, title and
interest in, to and under the Collateral Account and the balances from time to
time in the Collateral Account (including any and all securities and other
financial assets from time to time carried therein) and any and all proceeds
thereof (all such collateral being herein collectively called the “Cover”).  The
balances from time to time in the Collateral Account shall not constitute
payment of any obligation of the Company until applied by the Administrative
Agent as provided herein.  Anything in this Agreement to the contrary
notwithstanding, funds held in the Collateral Account shall be subject to
withdrawal only as provided in this Section 2.05.


(c)  Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Permitted Investments as the
Administrative Agent shall determine in its sole discretion.  All such
investments and reinvestments and proceeds shall be held in the name and be
under the sole dominion and control of the Administrative Agent and shall be
credited to the Collateral Account.


(d)  At any time and from time to time while an Event of Default has occurred
and is continuing, the Administrative Agent shall have the rights and remedies
of a secured party under the UCC and, without limiting the foregoing, shall, if
so instructed by the Majority Banks, liquidate the Cover and credit the proceeds
thereof to the Collateral Account and apply or cause to be applied such proceeds
and any other balances in the Collateral Account to the payment of the
obligations secured thereby.


(e)  When all of the obligations of the Company under this Agreement shall have
been paid in full and each Letter of Credit has expired or been terminated and
no Commitments remain in effect, the Administrative Agent shall promptly deliver
to the Company against receipt, but without recourse, warranty or representation
whatsoever, the balances remaining in the Collateral Account.


(f)  The Company recognizes that, by reason of prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Cover, to limit purchasers to those who will agree, among other
things, to acquire the same for their own account for investment and not with a
view to the distribution or resale thereof.  The Company acknowledges that any
such private sales may be at prices and on terms less favorable to the
Administrative Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to the extent permitted by applicable law to have
been made in a commercially reasonable manner and that the Administrative Agent
shall have no obligation to engage in public sales and no obligation to delay
the sale thereof for the period of time necessary to permit the Company to
register it for public sale.


SECTION 2.06.  Replacement of an Issuing Bank.  An Issuing Bank may be replaced
at any time by written agreement between the Company, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Banks of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Company shall pay all
unpaid fees accrued for account of the replaced Issuing Bank pursuant to
Section 4.01(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Fronted Letters of
Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such successor or any previous Issuing
Bank, or such successor and all previous Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Fronted Letters of Credit issued by it prior to
 

--------------------------------------------------------------------------------


- 18 -
 
such replacement, but shall not be required to issue additional Fronted Letters
of Credit.  If an Issuing Bank is to be replaced with respect to an outstanding
Fronted Letter of Credit that is issued by it, such replacement may be
accomplished by (i) cancellation of the relevant outstanding Letter of Credit
with the consent of the Beneficiary and simultaneous replacement thereof by the
successor Issuing Bank or (ii) making other arrangements satisfactory to the
replaced Issuing Bank to effectively assume the obligations of the replaced
Issuing Bank with respect to such Fronted Letter of Credit and the replaced
Issuing Bank shall to the extent thereof be released from its obligations as
Issuing Bank with respect to such Fronted Letter of Credit.
 
ARTICLE III
ADVANCES
 


SECTION 3.01.  The Advances.


(a)  Each Bank severally agrees, on the terms and conditions hereinafter set
forth, to make Advances to the Company from time to time on any Business Day
during the Revolving Credit Availability Period in an aggregate amount not to
exceed at any one time outstanding such Bank’s Revolving Credit Commitment.


(b)  Each Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, if less, the aggregate
amount of the unused Revolving Credit Commitments) and shall consist of Advances
of the same Type made on the same day by the Banks ratably according to their
respective Commitments.


(c)  Within the limits of each Bank’s Revolving Credit Commitment, the Company
may borrow under this Section 3.01, prepay pursuant to Section 3.09 and reborrow
under this Section 3.01.


(d)  Anything in this Agreement to the contrary notwithstanding, the sum of
(i) the aggregate amount of the LC Exposures of all Banks plus (ii) the
aggregate amount of the Revolving Credit Exposures of all Banks may not at any
time exceed the Total Commitments.


SECTION 3.02.  Making the Advances.


(a)  Each Borrowing shall be made on notice, given not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
the date of the proposed Borrowing in the case of a Borrowing consisting of Base
Rate Advances, by the Company to the Administrative Agent, which shall give to
each Bank prompt notice thereof by telecopier or telex.  Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telecopier or telex, confirmed
promptly in writing, in substantially the form of Exhibit B, specifying therein
the requested (i) date of such Borrowing, (ii) Type of Advances comprising such
Borrowing, (iii) aggregate amount of such Borrowing and (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Advance.  Each Bank shall, before 11:00 a.m. (New York City time), in
the case of a Borrowing consisting of Eurodollar Rate Advances, or before
1:00 p.m. (New York City time), in the case of a Borrowing consist­ing of Base
Rate Advances, on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the Administrative Agent at the Administrative
Agent’s Account, in same day funds, such Bank’s ratable portion of such
Borrowing.  After the Administrative Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make such same day funds available to the Company at
the Company’s account at the Administrative Agent’s address referred to in
Section 9.02; provided that Advances made to finance an LC Reimbursement
Obligation as provided in Section 2.02 shall be remitted
 

--------------------------------------------------------------------------------


- 19 -
 
by the Administrative Agent to the respective Issuing Bank or the Banks as their
interests may appear.


(b)  Anything in Section 3.02(a) to the contrary notwithstanding, (i) the
Company may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $10,000,000 or if the obligation
of the Banks to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 3.07 and (ii) the Eurodollar Rate Advances may not be outstanding as
part of more than three separate Borrowings.


(c)  Each Notice of Borrowing shall be irrevocable and binding on the Company.


(d)  Unless the Administrative Agent shall have received notice from a Bank
prior to the date of any Borrowing that such Bank will not make available to the
Administrative Agent such Bank’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Bank has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance
Section 3.02(a) and the Administrative Agent may, in reliance upon such
assumption, make available to the Company on such date a corresponding
amount.  If and to the extent that such Bank shall not have so made such ratable
portion available to the Administrative Agent, such Bank and the Company
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Company until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Company, the
interest rate applicable at the time to Advances comprising such Borrowing and
(ii) in the case of such Bank, the Federal Funds Rate.  If such Bank shall repay
to the Administrative Agent such corresponding amount, such amount so repaid
shall constitute such Bank’s Advance as part of such Borrowing for purposes of
this Agreement and shall be made available in same day funds to the Company’s
account at the Administrative Agent’s address referred to in Section 9.02.


(e)  The failure of any Bank to make any LC Disbursement or any payment under
Section 2.01(b)(2) or the Advance to be made by it as part of any Borrowing
shall not relieve any other Bank of its obligation, if any, hereunder to make
its LC Disbursement or payment or its Advance, but no Bank shall be responsible
for the failure of any other Bank to make such LC Disbursement or payment or the
Advance to be made by such other Bank.


SECTION 3.03.  Notes.  Any Bank may request that the Advances made or to be made
by it be evidenced by a promissory note of the Company.  In such event, the
Company shall promptly prepare, execute and deliver to such Bank a promissory
note payable to the order of such Bank, in substantially the form of Exhibit C
(a “Note”), in an amount equal to the Commitment of such Bank and dated the date
hereof.


SECTION 3.04.  Termination, Reduction, Extension or Increase of the Revolving
Credit Commitments.


(a)  Unless previously terminated, the Commitments shall automatically terminate
on the last day of the Revolving Credit Availability Period.


(b)  The Company may at any time terminate, or from time to time reduce ratably
in part, the Revolving Credit Commitments; provided that (i) any reduction of
the Commitments shall be in the aggregate amount of $10,000,000 or an integral
multiple of $5,000,000 in excess thereof and (ii) the Company shall not
terminate or reduce the aggregate amount of the Commitments if, after giving
effect thereto, the sum of the aggregate LC Exposures plus the aggregate
principal amount of the Advances then outstanding would exceed the aggregate
amount of the Commitments.  No termination or reduction of any of the
Commitments shall in any way reduce
 

--------------------------------------------------------------------------------


- 20 -
 
or otherwise alter the obligations of any Issuing Bank under an outstanding
Letter of Credit or the obligations of any of the Banks under or in connection
with any outstanding Letter of Credit.


(c)  The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 3.04(b) at least three
Business Days prior to the effective date of each such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Banks of the
contents thereof.


(d)  Each termination or reduction of the Commitments shall be permanent.


(e)  The Company may, by notice to the Administrative Agent (which shall
promptly notify the Banks) not more than 45 Business Days and not less than 30
Business Days prior to each anniversary of the Effective Date (such anniversary
date, the “Extension Date”), request (each, an “Extension Request”) that the
Banks extend the Termination Date then in effect (the “Existing Termination
Date”) for an additional one year.  Each Bank, acting in its sole discretion,
shall, by notice to the Company and the Administrative Agent given at least 15
Business Days (or such day as shall be acceptable to the Company) prior to the
relevant Extension Date, advise the Company whether or not such Bank agrees to
such extension; provided that any Bank that does not so advise the Company shall
be deemed to have rejected such Extension Request.  The election of any Bank to
agree to such extension shall not obligate any other Bank to so agree.


The Company shall have the right at any time on or prior to the relevant
Extension Date to replace any non-extending Bank (a “Non-Extending Bank”) with,
and otherwise add to this Agreement, one or more other banks (which may include
any Bank) each of which shall be an Eligible Bank (each an “Additional
Commitment Bank”; each Additional Commitment Bank, together with any Bank that
extends its Commitment, being collectively called the “Continuing Banks”), in
each case with the consent of the Administrative Agent and the Issuing Bank
(each such consent not to be unreasonably withheld).  Each Additional Commitment
Bank which has been so approved shall enter into an agreement in form and
substance satisfactory to the Company and the Administrative Agent pursuant to
which such Additional Commitment Bank shall, effective as of the relevant
Extension Date, undertake a Commitment and (if not already a Bank under this
Agreement) become a Bank hereunder (and, if such Additional Commitment Bank is
already a Bank, agree to increase its Commitment hereunder) in the agreed
amount.  With respect to any Non-Extending Bank that shall not be replaced by an
Additional Commitment Bank on the relevant Extension Date, the Existing
Termination Date for such Non-Extending Bank shall remain unchanged (and the
Loans made by such Bank shall be repayable on such date).


If (and only if) the total of the Commitments of the Continuing Banks shall be
at least 50% of the total Commitments in effect immediately prior to the
relevant Extension Date, then, effective as of such Extension Date, (i) the
Termination Date (with respect to the Commitment of each Bank that has agreed to
so extend its Commitment and of each Additional Commitment Bank) shall be
extended to the date falling one year after the Existing Termination Date and
each Additional Commitment Bank shall thereupon become a “Bank” for all purposes
of this Agreement and (ii) the Commitment of each Non-Extending Bank that is to
be replaced by an Additional Commitment Bank on such Extension Date shall be
terminated.


Notwithstanding the foregoing, the extension of the Existing Termination Date
shall not be effective with respect to any Continuing Bank unless:


(i)           no Default or Event of Default shall have occurred and be
continuing on the relevant Extension Date and after giving effect to such
extension;



--------------------------------------------------------------------------------


- 21 -
 
(ii)           the representations and warranties contained in this Agreement
are true and correct on and as of the relevant Extension Date and after giving
effect to such extension as though made on and as of such date, provided that,
for purposes of the foregoing, each date set forth in the last sentence of
Section 6.01(e) shall be deemed to be December 31 of the year for which the
Company shall most recently have delivered the annual audited financial
statements referenced in Section 7.01(f)(ii);


(iii)           if any Advances or Fronted Letters of Credit shall be
outstanding on the relevant Extension Date (to the extent that there are
Additional Commitment Banks on such Extension Date) or on the relevant Existing
Termination Date (to the extent that there are Non-Extending Banks whose
Commitment is terminating on such Existing Termination Date), the Company shall
have borrowed from each of the Continuing Banks, and the Continuing Banks shall
have made Advances to the Company (in the case of Eurodollar Rate Advances, with
Interest Period(s) ending on the date(s) of any then outstanding Interest
Period(s)) and shall be deemed to have acquired the participations of any
Non-Extending Bank whose Commitment is terminating on either such date in any
outstanding Fronted Letters of Credit, and (notwithstanding the provisions of
Section 4.04(g) requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Advances held by the Banks) the
Company shall have paid in full the principal of and interest on all of the
Advances made by such Non-Extending Bank to the Company hereunder, together with
any other amounts payable hereunder to such Non-Extending Bank (including any
amounts owing pursuant to Section 10.04(c) as a result of such payment), so that
after giving effect to such Advances, purchases and prepayments, the Advances
(and Interest Period(s) of Eurodollar Rate Advance(s)) and LC Exposure in
respect of all outstanding Fronted Letters of Credit shall be held by the
Continuing Banks ratably in accordance with the respective amounts of their
Commitments (as modified on the either such date) and, in that connection, the
Issuing Bank shall be deemed to have released such Non-Extending Bank on either
such date if such Non-Extending Bank’s Commitment is to be terminated on such
date; and


(iv)           if any Multi-Bank Letters of Credit shall be outstanding on the
relevant Extension Date (to the extent that there are Additional Commitment
Banks on such Extension Date) or on the relevant Existing Termination Date (to
the extent that there are Non-Extending Banks whose Commitment is terminating on
such Existing Termination Date), the Company shall have cancelled such
Multi-Bank Letter of Credit and the Continuing Banks shall have simultaneously
reissued a new Multi-Bank Letter of Credit on a pro rata basis in accordance
with their Applicable Percentages (as modified on the either such date) and in
accordance with the provisions of this Agreement.


(f)           The Company shall have the right, so long as no Default or Event
of Default shall have occurred and be continuing, without the consent of any
Bank (except as described in clause (i) below) but with the consent of the
Administrative Agent and the Issuing Bank (each such consent not to be
unreasonably withheld), at any time but no more than once a year, to increase
the aggregate amount of the Commitments by requesting any Bank or Banks to
increase its (or their) Commitment (or Commitments) and/or, if any such Bank or
Banks shall decline to increase its (or their) Revolving Credit Commitment (or
Revolving Credit Commitments), adding one or more banks hereto each of which
shall be an Eligible Bank (each such bank to thereupon become a “Bank”
hereunder) (any such new or increasing Bank, a “New/Increasing Bank”); provided
that:


(i)           in no event shall any Bank’s Revolving Credit Commitment be
increased without the consent of such Bank;



--------------------------------------------------------------------------------


- 22 -
 
(ii)           if any Advances or Fronted Letters of Credit shall be outstanding
on the date that any such increase is to be come effective (an “Increase Date”),
the Company shall have borrowed from each New/Increasing Bank, and each
New/Increasing Bank shall have made Advances to the Company (in the case of
Eurodollar Rate Advances, with Interest Period(s) ending on the date(s) of any
then outstanding Interest Period(s)) and shall be deemed to have acquired the
participations of certain Banks in any outstanding Fronted Letters of Credit,
and (notwithstanding the provisions of Section 4.04(g) requiring that borrowings
and prepayments be made ratably in accordance with the principal amounts of the
Advances held by the Banks) the Company shall have repaid principal of and
interest on the Advances made by certain Banks to the Company hereunder,
together with any other amounts payable hereunder to such other Banks (including
any amounts owing pursuant to Section 10.04(c) as a result of such payment), so
that after giving effect to such Advances and prepayments, the Advances (and
Interest Period(s) of Eurodollar Rate Advance(s)) and LC Exposure in respect of
all outstanding Fronted Letters of Credit shall be held by the Banks ratably in
accordance with the respective amounts of their Commitments (as modified on such
Increase Date) and, in that connection, the Issuing Bank shall be deemed to have
released each relevant Bank on such Increase Date to the extent required to
effect the foregoing;


(iii)           if any Multi-Bank Letters of Credit shall be outstanding on the
relevant Increase Date, the Company shall have cancelled such Multi-Bank Letter
of Credit and the Banks (including each New/Increasing Bank) shall have
simultaneously reissued a new Multi-Bank Letter of Credit on a pro rata basis in
accordance with their Applicable Percentages (as modified on the such Increase
Date) and in accordance with the provisions of this Agreement;


(iv)           any such increase shall be in an integral multiple of $10,000,000
and in no event shall any such increase result in the Total Commitments
exceeding $2,000,000,000;


(v)           the Company, the Administrative Agent and, as applicable, each
Bank increasing its Commitment and each new bank being added as a party hereto
shall have executed and delivered to the Administrative Agent an agreement in
form and substance satisfactory to each such Person; and


(vi)           the Administrative Agent shall have received evidence
satisfactory to it (including without limitation a certified copy of a
resolution of the Board of Directors of the Company and an appropriate legal
opinion of counsel to the Company) that such increase in the Commitments, and
borrowings thereunder, have been duly authorized and that all the
representations and warranties contained in Section 6.01 are true and correct on
and as of the relevant Increase Date is to be effective as though made on and as
of such Increase Date, provided that, for purposes of the foregoing, each date
set forth in the last sentence of Section 6.01(e) shall be deemed to be December
31 of the year for which the Company shall most recently have delivered the
annual audited financial statements referenced in Section 7.01(f)(ii).


SECTION 3.05.  Repayment of Advances and Evidence of Indebtedness.


(a)  The Company shall repay to the Administrative Agent for the ratable account
of the Banks on the Final Maturity Date the aggregate principal amount of the
Advances then outstanding.


(b)  Each Bank shall maintain in accordance with its usual practice an ac­count
or accounts evidencing the indebtedness of the Company to such Bank resulting
from each Advance
 

--------------------------------------------------------------------------------


- 23 -
 
made by such Bank, including the amounts of principal and interest payable and
paid to such Bank from time to time hereunder.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Advance made
hereunder, the Type thereof and the Interest Period, if any, applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Company to each Bank hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for the account of the Banks
and each Bank’s share thereof.  The entries made in the accounts maintained
pursuant to this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Bank or the Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Company to repay the
Advances in accordance with the terms of this Agreement.


SECTION 3.06.  Interest on Advances.  The Company shall pay interest on the
unpaid principal amount of each Advance, from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:


(a)  Base Rate Advances.  During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable quarterly in arrears on the last day of each March, June,
September and December and on the date such Base Rate Advance shall be Converted
or paid in full.


(b)  Eurodollar Rate Advances.  During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Advance shall be Converted or paid in full.


(c)  Default Interest.  Notwithstanding Sections 3.06(a) and 3.06(b), upon the
occurrence and during the continuance of an Event of Default, the Company shall
pay interest on the outstanding principal amount of each Advance, and on the
unpaid amount of all interest, fees and other amounts payable by the Company
hereunder, such interest to be paid in arrears on the date such amount shall be
paid in full and on demand, at a rate per annum equal at all times to (i) in the
case of any amount of principal, 2% per annum above the rate per annum required
to be paid pursuant to paragraph (a) or (b) above, as the case may be and
(ii) in the case of all other amounts, 2% per annum above the Base Rate from
time to time.


SECTION 3.07.  Interest Rate Determination.



(a)  If the Eurodollar Rate does not appear on Reuters Page LIBOR01 (or any
successor page), each Reference Bank agrees to furnish to the Administrative
Agent timely information for the purpose of determining each Eurodollar
Rate.  If the Eurodollar Rate does not appear on Reuters Page LIBOR01 (or any
successor page), and if any one or more of the Reference Banks shall not furnish
such timely information to the Administrative Agent for the purpose of
determining any such interest rate, the Administrative Agent shall determine
such interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Administrative Agent shall give prompt notice to the
Company and the Banks of the applicable interest rate determined by the
Administrative Agent for purposes of Section 3.06(b), and the rate, if any,
furnished by each Reference Bank for the purpose of determining the interest
rate under Section 3.06(b).


(b)  If, with respect to any Eurodollar Rate Advances, the Majority Banks notify
the Administrative Agent that the Eurodollar Rate for any Interest Period for
such Advances will not
 

--------------------------------------------------------------------------------


- 24 -
 
adequately reflect the cost to such Majority Banks of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Administrative Agent shall forthwith so notify the Company and the Banks,
whereupon (i) such Eurodollar Rate Advances will automatically, on the last day
of the then existing Interest Period therefor, Convert into Base Rate Advances,
and (ii) the obligation of the Banks to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Administrative Agent shall
notify the Company and the Banks that the circumstances causing such suspension
no longer exist.


(c)  If the Company shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Administrative Agent will
forthwith so notify the Company and the Banks and the Company will be deemed to
have selected an Interest Period of one month.


(d)  If the aggregate unpaid principal amount of Eurodollar Rate Advances
comprising any Borrowing shall be reduced, by payment or prepayment or
otherwise, to less than $10,000,000, such Advances shall automatically Convert
into Base Rate Advances on the last day of the Interest Period applicable
thereto.


(e)  If the Eurodollar Rate does not appear on Reuters Page LIBOR01 (or any
successor page) and fewer than two Reference Banks furnish timely information to
the Administrative Agent for determining the Eurodollar Rate for any Eurodollar
Rate Advances,


 
(i)
the Administrative Agent shall forthwith notify the Company and the Banks that
the interest rate cannot be determined for such Eurodollar Rate Advances,



 
(ii)
each such Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Base Rate Advance (or if such Advance
is then a Base Rate Advance, will continue as a Base Rate Advance), and



 
(iii)
the obligation of the Banks to make, or to Convert Advances into, Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify the
Com­pany and the Banks that the circumstances causing such suspension no longer
exist.



(f)  Notwithstanding any contrary provision of this Agreement, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Majority Banks, so notifies the Company, then, so long as such
Event of Default is continuing (i) unless repaid, each Eurocurrency Rate Advance
will automatically, on the final day of the then existing Interest Period
therefor, Convert into a Base Rate Advance, and (ii) the obligation of the Banks
to Convert Base Rate Advances into Eurocurrency Rate Advances shall be
suspended.


SECTION 3.08.  Optional Conversion of Advances.  The Company may on any Business
Day, upon notice given to the Administrative Agent not later than 11:00 a.m.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion, Convert all Advances of one Type comprising the same Borrowing into
Advances of the other Type or Continue Eurodollar Rate Advances (and in the
absence of timely notice of Continuation, such Eurodollar Rate Advances shall
Convert to Base Rate Advances on the last day of the then current Interest
Period); provided that any Conversion of Eurodollar Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 3.02(b) and no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 3.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar
 

--------------------------------------------------------------------------------


- 25 -
 
Rate Advances, the duration of the initial Interest Period for such
Advances.  Each notice of Conversion or Continuation shall be irrevocable and
binding on the Company.


SECTION 3.09.  Optional Prepayments of Advances.  The Company may, upon same day
notice not later than 11:00 a.m. (New York City time), in the case of Base Rate
Advances, and upon not less than two Business Days’ notice, in the case of
Euro­dollar Rate Advances, to the Administrative Agent stating the proposed date
and aggregate principal amount of the prepayment, and if such notice is given
the Company shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided that (x) each partial prepayment shall be in an aggregate principal
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
and (y) in the event of any such prepayment of a Eurodollar Rate Advance, the
Company shall be obligated to reimburse the Banks in respect thereof pursuant to
Section 10.04(c).


SECTION 3.10.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Company agrees that such proceeds shall be used) for general corporate
purposes of the Company and its Subsidiaries, including commercial paper
backstop and including for the payment of LC Reimbursement Obligations.
 
ARTICLE IV
FEES; CERTAIN COMMON PROVISIONS

 
SECTION 4.01.  Fees.



(a)  Commitment Fee.  The Company shall pay to the Administrative Agent for
account of each Bank a commitment fee at the Applicable Commitment Fee Rate on
the daily average unused amount of the Revolving Credit Commitment of such Bank
during the period from the date of this Agreement until the last day of the
Revolving Credit Availability Period, payable in arrears on each Quarterly Date
and on the date of termination of the Revolving Credit Commitments.


(b)  Letter of Credit Fees.  The Company shall pay (i) to the Administrative
Agent for account of each Bank a letter of credit commission at a rate per annum
equal to the Applicable Margin on the average daily aggregate undrawn amount of
each Letter of Credit during the period from the date of issuance thereof until
the date on which such Bank ceases to have any LC Exposure, and (ii) directly to
each Issuing Bank a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Company and such Issuing Bank, on the
average daily amount of the LC Exposure with respect to outstanding Fronted
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of termination of the Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Fronted
Letter of Credit or processing of drawings thereunder.  Letter of credit
commission and fronting fees accrued through and including each Quarterly Date
shall be payable on the third Business Day following such Quarterly Date,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).


(c)  Agent’s Fee.  The Company shall pay, on demand, to the Administrative Agent
for its own account (i) all commissions, charges and expenses with respect to
the issuance, amendment,
 

--------------------------------------------------------------------------------


- 26 -
 
renewal and extension of any Letter of Credit and drawings and other
transactions relating thereto in amounts customarily charged from time to time
in like circumstances by the Person that is serving as Administrative Agent and
(ii) all fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent with respect to the performance
of its agency duties hereunder.


(d)  Payment of Fees.  All commitment fees and letter of credit commissions
payable hereunder shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, in the case of commitment
fees and letter of credit commissions, to the Banks entitled thereto.  Fees paid
hereunder shall not be refundable under any circumstances.


SECTION 4.02.  Increased Costs.


(a)  If, due to either (i) the introduction of or any change in any law or
regulation or in the interpretation or administration of any law or regulation
by any governmental authority charged with the interpretation or administration
thereof or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Bank of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances by an amount deemed by
such Bank to be material, then the Company shall from time to time, upon demand
by such Bank (with a copy of such demand to the Administrative Agent), pay to
the Administrative Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost.  A certificate as to
the amount of such increased cost submitted to the Company and the
Administrative Agent by such Bank shall be conclusive and binding for all
purposes, absent manifest error.


(b)  If any Bank determines that compliance with any law or regulation or any
guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Bank or any company
controlling such Bank and that the amount of such capital is increased by or
based upon the existence of such Bank’s Commitment or the Letters of Credit or
the Advances, then, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), the Company shall immediately pay to the Administrative
Agent for the account of such Bank, from time to time as specified by such Bank,
additional amounts sufficient to compensate such Bank or such corporation in the
light of such circumstances, to the extent that such Bank reasonably determines
such increase in capital to be allocable to the existence thereof.  A
certificate as to such amounts submitted to the Company and the Administrative
Agent by such Bank shall be conclusive and binding for all purposes, absent
manifest error.


SECTION 4.03.  Illegality.  Notwithstanding any other provision of this
Agree­ment, if any Bank shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regula­tion makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Bank or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (i) each Eurodollar Rate
Advance of such Bank will automatically, upon such demand, Convert into a Base
Rate Advance and (ii) the obligation of such Bank to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Company and such Bank that the
circumstances causing such suspension no longer exist and such Bank shall make
the Base Rate Advances in the amount and on the dates that it would have been
requested to make Eurodollar Rate Advances had no such suspension been in
effect.



--------------------------------------------------------------------------------


- 27 -
 
SECTION 4.04.  Payments and Computations.


(a)  The Company shall make each payment required to be made by it hereunder
(whether of principal of, or interest on, the Advances, fees, LC Reimbursement
Obligations or otherwise) prior to 1:00 p.m. New York City time, on the day when
due, in Dollars and immediately available funds, without set-off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.


(b)  All such payments shall be made to the Administrative Agent at the
Administrative Agent’s Account, except that payments pursuant to Section 10.04
shall be made directly to the Persons entitled thereto and except payments to be
made directly to an Issuing Bank as expressly provided herein.  The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof.


(c)  If any payment hereunder shall be due on a day that is not a Business Day,
the date for payment shall be extended to the next succeeding Business Day and,
in the case of any payment accruing interest, interest thereon shall be payable
for the period of such extension.


(d)  Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the register maintained by the Administrative
Agent pursuant to Section 9.06(b), from and after the effective date specified
in such Assignment and Assumption, the Administrative Agent shall make all
payments hereunder in respect of the interest assigned thereby to the Bank
assignee thereunder, and the parties to such Assignment and Assumption shall
make all appropriate adjustments in such payments for periods prior to such
effective date directly between themselves.


(e)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts then due hereunder, such funds
shall be applied (i) first, to pay costs and expenses, if any, of the
Administrative Agent required to be reimbursed hereunder, (ii) second, to pay
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to them, and
(iii) third, to pay principal of Advances and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of Advances and unreimbursed LC Disbursements, respectively, then due to
them.


(f)  All computations of interest based on the Base Rate shall be made by the
Administrative Agent on the basis of a year of 365 or 366 days, as the case may
be, and all computations of interest based on the Eurodollar Rate or the Federal
Funds Rate and of commitment fees, and of letter of credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest or commitment fees, or
letter of credit commissions are payable.  Each determination by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding for all purposes, absent manifest error.


(g)  Except to the extent otherwise provided herein (i) each payment of
principal of Advances shall be for the pro rata account of the Banks in
accordance with the amounts of the Advances made by them, (ii) each
reimbursement of LC Disbursements shall be for the pro rata account of the Banks
in accordance with the amounts of the LC Disbursements made by them, (iii) each
payment of commitment fee and letter of credit commission shall be for the pro
rata account of the Banks, and each increase or reduction of the Maximum Amount
or reduction of the amount of the Commitments under Section 3.04(b) shall be
applied pro rata to the respective obligations of the Banks, according to their
respective Applicable Percentages; and (iv) each
 

--------------------------------------------------------------------------------


- 28 -
 
payment of interest shall be made for the pro rata account of the Banks in
accordance with the amounts of interest then due and payable to them.


(h)  Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
account of the Banks hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Banks the amount due.  In such event, if the Company has not in fact made
such payment, then each of the Banks severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Bank
with interest thereon, for each day from the date such amount is distributed to
it to the date of payment to the Administrative Agent, at the Federal Funds
Rate.


SECTION 4.05.  Taxes.


(a)  Any and all payments by the Company hereunder and under the Notes shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding, in the case of each Bank, each Issuing Bank and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Bank, such
Issuing Bank or the Administrative Agent (as the case may be) is organized or
any political subdivision thereof and, in the case of each Bank and each Issuing
Bank, taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of such Bank’s or such Issuing Bank’s Applicable Lending Office or
any political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If the Company shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under the Notes to any Bank, any
Issuing Bank or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.05) such
Bank, such Issuing Bank or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company shall make such deductions and (iii) the
Company shall pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable law.


(b)  In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement and
the Notes (hereinafter referred to as “Other Taxes”).


(c)  The Company will indemnify each Bank, and the Administrative Agent for the
full amount of Taxes or Other Taxes (including any Taxes and Other Taxes imposed
by any jurisdiction on amounts payable under this Section 4.05) paid by such
Bank, or the Administrative Agent (as the case may be) and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within 30 days from the date such
Bank, or the Administrative Agent (as the case may be) makes written demand
therefor.  A certificate as to the amount of such Taxes and Other Taxes,
submitted to the Company and the Administrative Agent by such Bank shall be
conclusive and binding (as between the Company, the Banks and the Administrative
Agent) for all purposes, absent manifest error.  Nothing herein shall preclude
the Company from contesting the applicability of any Taxes or Other Taxes as
against any governmental entity, and each Bank and the Administrative Agent
agree to cooperate in such manner as the Company may reasonably request in
contesting any such Taxes or Other Taxes (provided that neither any Bank nor the
Administrative Agent shall be required to so cooperate with the Company to the
extent such Bank or the Administrative Agent believes (in its
 

--------------------------------------------------------------------------------


- 29 -
 
sole discretion) that (i) such Taxes or Other Taxes have been correctly asserted
or (ii) such cooperation would be disadvantageous to it in any way).


(d)  Within 30 days after the date of any payment of Taxes, the Company will
furnish to the Administrative Agent, at its address referred to in
Section 10.02, the original or a certified copy of a receipt evidencing payment
thereof or other proof of payment of such Taxes reasonably satisfactory to the
relevant Bank(s).  If no Taxes are payable in respect of any payment hereunder
upon the request of the Administrative Agent the Company will furnish to the
Administrative Agent, at such address, a statement to such effect with respect
to each jurisdiction designated by the Administrative Agent.


(e)  Each Bank organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
(in the case of each Initial Bank) and on the date of the Assignment and
Assumption pursuant to which it becomes a Bank (in the case of each other Bank),
and from time to time thereafter if requested in writing by the Company (but
only so long as such Bank remains lawfully able to do so), shall provide the
Company with Internal Revenue Service form W-8ECI or W-8BEN, as appropriate, or
any successor form prescribed by the Internal Revenue Service, certifying that
such Bank is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct of a trade or business in the United
States.  If the form provided by a Bank at the time such Bank first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from “Taxes” as defined in Section 4.05(a).


(f)  For any period with respect to which a Bank has failed to provide the
Company with the appropriate form described in Section 4.05(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Bank shall not
be entitled to indemnification under Section 4.05(a) with respect to Taxes
imposed by the United States; provided that should a Bank become subject to
Taxes because of its failure to deliver a form required hereunder, the Company
shall take such steps as the Bank shall reasonably request to assist the Bank to
recover such Taxes.


(g)  Any Bank claiming any additional amounts payable pursuant to this
Section 4.05 shall use reasonable efforts (consistent with its internal policy
and legal and regulatory restrictions) to change the jurisdiction of its
Applicable Lending Office(s) if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank.
 
ARTICLE V
EFFECTIVE DATE; CONDITIONS PRECEDENT
 


SECTION 5.01.  Effective Date.  The amendment and restatement of the Existing
Agreement provided for herein shall become effective on the date (the “Effective
Date”) on which the Administrative Agent notifies the Company that it has
received, on or prior to June 19, 2007, the following documents, each dated
(except as otherwise provided below) the Effective Date, in form and substance
satisfactory to the Administrative Agent and in sufficient copies for each Bank:


(a)  Certified copies of (x) the charter and by-laws of the Company, (y) the
resolutions of the Board of Directors of the Company authorizing and approving
this Agreement and the Notes, and (z) documents evidencing all other necessary
corporate action and governmental approvals, if any, with respect to the
Company’s making and performance of this Agreement.



--------------------------------------------------------------------------------


- 30 -
 
(b)  A certificate of the Secretary or an Assistant Secretary of the Company
certifying the names and true signatures of the officers of the Company
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.


(c)  A certificate from the Secretary of State of the State of Delaware dated a
date reasonably close to the Effective Date as to the good standing of and
charter documents filed by the Company.


(d)  A favorable opinion of Deborah Young, Counsel of the Company, in
substantially the form of Exhibit E.


(e)  A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Administrative Agent, in substantially the form of Exhibit
F.


(f)  A certificate of a Responsible Officer of the Company certifying that (i)
no Default or Event of Default as of the date thereof has occurred and is
continuing, and (ii) the representations and warranties contained in
Section 6.01 are true and correct on and as of the date thereof as if made on
and as of such date.


(g)  Evidence of payment of all fees and other amounts due and payable under or
in connection with the Existing Agreement or this Agreement on or prior to the
Effective Date, including payment in full of all fees and other amounts owing to
each “Bank” as defined in the Existing Agreement that is not a Bank hereunder
(each a “Declining Bank”), and including, to the extent invoiced, reimbursement
or payment of all out-of-pocket expenses required to be reimbursed or paid by
the Company hereunder.


(h)  Such other approvals, opinions and documents relating to this Agreement and
the transactions contemplated hereby as the Administrative Agent or any Bank,
through the Administrative Agent, may reasonably request.


The Administrative Agent will promptly notify the Banks of the occurrence of the
Effective Date.  Effective on the Effective Date each Declining Bank shall cease
to be a party hereto and to have any rights or obligations hereunder.


SECTION 5.02.  Conditions Precedent to Each Extension of Credit and Each
Amendment of each Letter of Credit.  The obligation of (i) each Bank (a) to
participate in the issuance of any Multi-Bank Letter of Credit, (b) to make an
Advance on the occasion of each Borrowing, and (c) to amend any Letter of Credit
to increase the Maximum Amount thereof pursuant to Section 2.01 and (ii) each
Issuing Bank to issue any Fronted Letter of Credit shall be subject to the
conditions precedent that the Effective Date shall have occurred on or prior to
June 19, 2007 and on the date of such issuance, such Borrowing or such increase
the following statements shall be true (and each of the giving of the applicable
Notice of Issuance, Notice of Borrowing or Notice of Increase and the acceptance
by the Company of the proceeds of such Borrowing shall constitute a
representation and warranty by the Company that on the date of such issuance,
Borrowing or increase, as the case may be, such statements are true):


(a)  the representations and warranties contained in Section 6.01 (other than
the last sentence of Section 6.01(e) and other than Section 6.01(f)) shall be
true and correct in all material respects on and as of the date of such
issuance, Borrowing or increase, before and after giving effect thereto and, in
the case of a Borrowing, to the application of the proceeds thereof, as though
made on and as of such date,



--------------------------------------------------------------------------------


- 31 -
 
(b)  no Default or Event of Default shall have occurred and be continuing, or
would result from such issuance, Borrowing or increase or, in the case of a
Borrowing, from the application of the proceeds thereof, and


(c)  the Administrative Agent shall have received the relevant Notice of
Issuance or Notice of Increase in accordance with Section 2.01(e), or the
relevant Notice of Borrowing in accordance with Section 3.02(a).
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
 


SECTION 6.01.  Representations and Warranties of the Company.  The Company
represents and warrants to the Banks and the Administrative Agent as follows:


(a)  The Company (i) is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, (ii) is duly qualified
and in good standing as a foreign corporation in each other jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed and where, in each case, failure so to
qualify and be in good standing could have a Material Adverse Effect and (iii)
has all requisite corporate power and authority to own or lease and operate its
property and to carry on its business as now conducted and as proposed to be
conducted.


(b)  The execution, delivery and performance by the Company of this Agreement
and the Notes are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Company’s charter or by-laws, (ii) contravene any contractual restriction
binding on the Company or (iii) violate any law, rule or regulation (including
the Securities Act of 1933 and the Exchange Act and the regulations thereunder
and Regulations U and X issued by the Board of Governors of the Federal Reserve
System, each as from time to time amended), or order, writ, judgment,
injunction, decree, determination or award.


(c)  No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Company of this Agreement and the
Notes.


(d)  This Agreement is, and each Note when duly executed and delivered for value
will be, the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.


(e)  The Company has heretofore furnished to each of the Banks (i) the
consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2006, and the related consolidated statements of income and
retained earnings of the Company and its Consolidated Subsidiaries for the
fiscal year then ended, with the opinion thereon of PricewaterhouseCoopers, LLP
and (ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2007 and the related statements of consolidated
income and retained earnings of the Company and its Consolidated Subsidiaries
for the three-month period ended on said date.  All such financial statements
fairly present the consolidated financial condition of the Company and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Company and its Consolidated Subsidiaries for the fiscal year and
three-month period ended on such dates (subject, in the case of such financial
statements as at March 31, 2007, to normal year-end audit adjustments), all in
accordance with generally accepted accounting principles consistently
applied.  Since December 31, 2006, no Material Adverse Change has occurred,
except as may have been disclosed in the Company’s form 10-K filed with the
Securities and Exchange Commission for the period ending December 31, 2006 and
the Company’s Form 8-K filed with the Securities and Exchange Commission on May
30, 2007.



--------------------------------------------------------------------------------


- 32 -
 
(f)  Except for the Disclosed Litigation, there is no pending or threatened
action or proceeding affecting the Company or any of its Material Subsidiaries
before any court, governmental agency or arbitrator which (i) is reasonably
likely to have a Material Adverse Effect or (ii) purports to affect this
Agreement or the transactions contemplated hereby; and since the date of this
Agreement there has been no adverse change in the status, or financial effect on
the Company or any of its Subsidiaries, with respect to the Disclosed
Litigation.


(g)  The Company is not engaged in the business of extending credit for the
purpose of buying or carrying Margin Stock, and no part of the proceeds of any
Advance or other extension of credit hereunder will be used, directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
buying or carrying any Margin Stock.


(h)  The Company is not an “investment company”, or a Person “controlled by” an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended.


(i)  All information that has been made available by the Company or any of its
representatives to the Administrative Agent or any Bank in connection with the
negotiation of this Agreement was, on or as of the dates on which such
information was made available, complete and correct in all material respects
and did not contain any untrue statement of a material fact or omit to state a
fact necessary to make the statements contained therein not misleading in light
of the time and circumstances under which such statements were made.  All
financial projections that have been prepared by the Company and made available
to the Administrative Agent or any Bank in connection with the negotiation of
this Agreement have been prepared in good faith based upon reasonable
assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond the
Company’s control, and that no assurance can be given that such projections will
be realized).


(j)  The Company is Solvent.


(k)  Without limiting the foregoing paragraphs (a) through (j), the Company and
each of its Subsidiaries is in compliance with all laws, statutes, rules,
regulations and orders binding on or applicable to the Company, its Subsidiaries
and all of their respective properties, except to the extent failure to so
comply could not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
 
ARTICLE VII
COVENANTS OF THE COMPANY

 
SECTION 7.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid or any Bank shall have any LC Exposure or Revolving Credit Exposure
hereunder, and until payment in full of all other amounts payable by the Company
hereunder, the Company covenants and agrees that, unless the Majority Banks
shall otherwise consent in writing:


(a)  Corporate Existence, Compliance with Laws, Etc.  The Company will, and will
cause each Material Subsidiary to, maintain its corporate existence (provided
that nothing in this sentence shall prohibit any transaction expressly permitted
under Section 7.02(c)), and will comply, and will cause each Material Subsidiary
to comply, with all applicable laws, statutes, rules, regulations and orders,
such compliance to include compliance with ERISA and applicable environmental
laws and regulations, except for any non-compliance which could not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------


- 33 -
 
(b)  Payment of Taxes and other Obligations.  The Company will, and will cause
each of its Material Subsidiaries to, pay and discharge at or before maturity
all of their respective material obligations and liabilities (including claims
of materialmen, warehousemen and the like which if unpaid might by law give rise
to a Lien) and pay and discharge all taxes, assessments and governmental charges
or levies imposed on it or on its income or profits or on any of its property
prior to the date on which penalties attach thereto, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained in accordance with generally accepted accounting principles or where
the failure to pay or discharge such tax, assessment, charge or levy could not
reasonably be expected to have a Material Adverse Effect.


(c)  Maintenance and Inspection of Books and Records.  The Company will, and
will cause each of its Material Subsidiaries to, (i) maintain appropriate books
and records in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities and (ii)
permit representatives of any Bank or the Administrative Agent, during normal
business hours and as often as may be desired at their own cost and expense
(provided that if a Default has occurred and is continuing the Company shall
indemnify each Bank and the Administrative Agent for such costs and expenses
that are reasonable and, where possible, documented) to examine, copy and make
extracts from its books and records, and to discuss its business and affairs
with its officers.


(d)  Maintenance of Property; Insurance.  The Company will, and will cause each
of its Material Subsidiaries to, (i) maintain all of its property useful and
necessary in the business conducted by the Company and its Material Subsidiaries
in good working order and condition, ordinary wear and tear excepted, except
where failure to do so would not reasonably be expected to have a Material
Adverse Effect, and (ii) maintain insurance with creditworthy insurance
companies, or self-insure, against such risks and in such amounts as are usually
maintained or insured against by other companies of established repute engaged
in the same or a similar business; and will furnish to the Banks, upon request
from the Administrative Agent, information presented in reasonable detail as to
the insurance so maintained.


(e)  Ranking.  The Company will promptly take all actions as may be necessary to
ensure that the payment obligations of the Company under this Agreement and the
Notes will at all times constitute unconditional and unsubordinated general
obligations of the Company ranking at least paripassu in priority of payment
with all other present and future unsecured and unsubordinated Indebtedness of
the Company.


(f)  Reporting Requirements.  The Company will furnish to the Banks:


 
(i)
as soon as available and in any event within five Business Days after the date
on which the Company is required to file the quarterly report of the Company for
each of the first three fiscal quarters of each fiscal year on Form 10-Q with
the Securities and Exchange Commission (without giving effect to any extension
of such due date), the quarterly report of the Company for such fiscal quarter
on Form 10-Q filed with the Securities and Exchange Commission;



 
(ii)
as soon as available and in any event within five Business Days after the date
on which the Company is required to file the annual report of the Company for
each fiscal year on Form 10-K filed with the Securities and Exchange Commission
(without giving effect to any extension of such due date), the annual report of
the Company for such fiscal year on Form 10-K filed with the Securities and
Exchange Commission;




--------------------------------------------------------------------------------


- 34 -
 
 
(iii)
as soon as possible and in any event within five days after the occurrence of
any Default or any Event of Default continuing on the date of such statement, a
statement of a Responsible Officer of the Company setting forth details of such
Default or Event of Default and the action which the Company has taken and
proposes to take with respect thereto;



 
(iv)
contemporaneously with the delivery of the financial statements pro­vided for in
clauses (i) and (ii) above, a duly completed certifi­cate, signed by the chief
accounting officer or chief financial officer or assistant treasurer or
treasurer or controller of the Company setting forth in reasonable detail the
data and computations necessary to demonstrate com­pliance with the ratio
contained in Section 7.02(d) hereof;



 
(v)
promptly after the filing thereof, copies of each Form 8-K that the Company
files with the Securities and Exchange Commission, or notice of the filing
thereof with an electronic link thereto; and



 
(vi)
promptly from time to time such other information respecting the condition
(financial or otherwise) or operations of the Company or any of its Material
Subsidiaries as any Bank through the Administrative Agent may from time to time
reasonably request (provided that the Company shall not be obligated to furnish
to any Bank any information pursuant to this clause (vi) that the Company
reasonably believes to be material non-public information).



(g)  Change in Nature of Business.  The Company will remain primarily an
insurance and health care holding company.


(h)  VADBe Hedge.  The Company will cause Connecticut General to maintain the
VADBe Hedge in effect such that the expected economic exposure over time to
stock market fluctuations is immaterial to the Company’s financial
condition.  It is recognized by the Banks that the VADBe Hedge does not address
any risks associated with the variable annuity death benefit reinsurance
contracts other than those for which the VADBe Hedge was initially
implemented.  Unhedged risks include mortality, lapse, statutory reserving,
volatility, and partial surrenders.


SECTION 7.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Bank shall have any LC Exposure or Revolving Credit Exposure hereunder,
and until payment in full of all other amounts payable by the Company hereunder,
the Company covenants and agrees that, without the written consent of the
Majority Banks:


(a)  Liens.  The Company will not, and will not permit any of its Material
Subsidiaries to, at any time create, assume or suffer to exist any Lien upon or
with respect to any of the capital stock of any of its Material Subsidiaries.


(b)  Material Subsidiary Stock.  The Company will not, and will not permit any
of its Material Subsidiaries to, convey, transfer or otherwise dispose of
(whether by or pursuant to merger, consolidation or any other arrangement) any
capital stock of any of its Material Subsidiaries (other than to the Company or
to a Wholly Owned Subsidiary of the Company); provided that nothing in this
Section 7.02(b) shall prohibit any transaction expressly permitted under
Section 7.02(c).


(c)  Mergers, Etc.  The Company will not, and will not permit any Material
Subsidiary to, merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of, whether in one transaction or in a series of transactions,
all or substantially all of the property (whether now
 

--------------------------------------------------------------------------------


- 35 -
 
owned or hereafter acquired) of the Company or such Material Subsidiary to, any
Person, except that:


 
(i)
any such Material Subsidiary may merge or consolidate with or into (or convey,
transfer, lease or otherwise dispose of any or all the assets of such Material
Subsidiary to) the Company or any Wholly Owned Subsidiary of the Company;



 
(ii)
the Company or any such Material Subsidiary may convey, transfer or otherwise
dispose of all or substantially all of the capital stock or property of a
Material Subsidiary to another Person for a consideration consisting of cash or
other Property that, in the good faith determination of the Company’s Board of
Directors, is at least equal to the fair value of the capital stock or property
(as the case may be) so conveyed, transferred or otherwise disposed of; and



 
(iii)
the Company may merge or consolidate with or into any other Person so long as
(x) immediately after giving effect to such transaction, no Event of Default
would exist and (y) the Company is the surviving corporation.



(d)  Leverage Ratio.  The Company will not permit the Leverage Ratio to be at
any time greater than 0.400 to 1.00.
 
ARTICLE VIII
EVENTS OF DEFAULT




SECTION 8.01.  Events of Default.  If any of the following events (each an
“Event of Default”) shall occur and be continuing:


(a)  The Company shall fail to pay in full when due any principal of any Advance
or any LC Reimbursement Obligation; or the Company shall fail to pay any
interest on any Advance or LC Reimbursement Obligation, or any commitment fee or
letter of credit commission, when due and such failure remains unremedied for
three Business Days; or the Company shall fail to pay any other amount payable
hereunder when due and such failure remains unremedied for three Business Days
after notice thereof shall have been given to the Company by the Administrative
Agent or any Bank (through the Administrative Agent); or


(b)  Any representation or warranty made by the Company herein or by the Company
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or


(c)  (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 7.01(c)(ii), 7.01(f)(iii), 7.01(g) or 7.02; or
(ii) the Company shall fail to perform or observe any other term or covenant of
this Agreement on its part to be performed or observed, and such failure remains
unremedied for 30 days after notice thereof shall have been given to the Company
by the Administrative Agent or any Bank (through the Administrative Agent); or


(d)  The Company or any Material Subsidiary shall fail to pay any principal of
any other Debt of the Company or such Material Subsidiary which is outstanding
in a principal amount of at least $75,000,000 (or its equivalent in other
currencies) in the aggregate when the same becomes due and payable (whether at
scheduled maturity, by required prepayment, acceleration, demand or otherwise);
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be
 

--------------------------------------------------------------------------------


- 36 -
 
declared to be due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment), redeemed, purchased or defeased, or an
offer to prepay, redeem, purchase or defease such Debt shall be required to be
made, in each case prior to the stated maturity thereof; or


(e)  The Company or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against the
Company or any of its Material Subsidiaries, such proceeding shall remain
undismissed or unstayed for a period of 60 days; or the Company or any of its
Material Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or


(f)  In connection with the actual or alleged insolvency of any Material
Insurance Subsidiary of the Company, any Insurance Regulatory Authority shall
appoint a rehabilitator, receiver, custodian, trustee, conservator or liquidator
or the like (collectively, a “conservator”) for such Material Insurance
Subsidiary, or cause possession of all or any substantial portion of the
property of such Material Insurance Subsidiary to be taken by any conservator
(or any Insurance Regulatory Authority shall commence any action to effect any
of the foregoing); or


(g)  One or more judgments in an aggregate amount in excess of $50,000,000 shall
be rendered against the Company or any of its Material Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment or order and such proceedings shall not have been stayed or (ii)
there shall be any period of 60 consecutive days during which a stay of
enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or


(h)  A Change in Control shall occur; or


(i)  the Company or any Material Subsidiary shall fail to pay when due an amount
or amounts aggregating in excess of $25,000,000 which it shall have become
liable to pay under Title IV of ERISA;


THEN, and in every such event, and at any time thereafter during the continuance
of such event, the Administrative Agent shall, if requested by the Majority
Banks, by notice to the Company take any or all of the following actions, at the
same or different times:  (i) terminate the Commitments, whereupon they shall
forthwith terminate (without prejudice to the obligations of any Bank (including
any Issuing Bank) under any Letter of Credit as then in effect), (ii) demand
provision of cover from the Company in an amount equal to the then aggregate
amount of LC Exposure of the Banks, whereupon the Company shall forthwith pay
such amount in Dollars and immediately available funds to the Collateral Account
and (iii) declare that the Advances, all interest thereon, all fees, commissions
and other obligations of the Company accrued hereunder to be forthwith due and
payable immediately, whereupon they shall forthwith become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Company, provided that in the case of any of the
Events of Default specified in clause (e) or (f) above, without any notice to
the Company or any other act by the Administrative Agent or the Banks, the
Commitments shall thereupon terminate (without prejudice to the obligations of
the Banks under any Letters of Credit as then in effect), and the Advances, all
such interest and all such fees, commissions and other obligations of the
Company accrued hereunder, including the obligation to provide cover as
aforesaid, shall automatically become due and payable without presentment,
demand, protest or
 

--------------------------------------------------------------------------------


- 37 -
 
notice of any kind, all of which are hereby waived by each Company.
 
ARTICLE IX
THE ADMINISTRATIVE AGENT




SECTION 9.01.  Authorization and Action.  Each Bank hereby appoints and
authorizes the Administrative Agent to take such action as administrative agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto.  As to any matters not expressly provided for
by this Agreement, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Banks, and such instructions shall
be binding upon all Banks; provided that the Administrative Agent shall not be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to this Agreement or applicable law.


SECTION 9.02.  Administrative Agent’s Reliance, Etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
the Banks for any action taken or omitted to be taken by it or them under or in
connection with this Agreement, except for its or their own gross negligence or
willful misconduct.  Without limitation of the generality of the foregoing, the
Administrative Agent:  (i) may consult with legal counsel (including counsel for
the Company), independent public accountants and other experts selected by it
and shall not be liable to the Banks for any action taken or omitted to be taken
in good faith by it in accordance with the advice of such counsel, accountants
or experts; (ii) makes no warranty or representation to any Bank and shall not
be responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement; (iii)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Company or to inspect the property (including the books and records)
of the Company or any of its Subsidiaries; (iv) shall not be responsible to any
Bank for the due execution (other than its own), legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any
related agreement, instrument or document furnished pursuant hereto; and
(v) shall incur no liability to the Banks under or in respect of this Agreement
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopier, telegram, cable or telex) reasonably believed by it
to be genuine and signed or sent by the proper party or parties.


SECTION 9.03.  Citibank and Affiliates.  With respect to its Commitments
Citibank shall have the same rights and powers under this Agreement as any other
Bank and may exercise the same as though it were not the Administrative Agent,
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated,
include Citibank in its individual capacity.  Citibank and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Administrative
Agent and without any duty to account therefor to the Banks.


SECTION 9.04.  Bank Credit Decision.  Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 6.01 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.


SECTION 9.05.  Indemnification.  The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Company), ratably according to the
respective amounts of their
 

--------------------------------------------------------------------------------


- 38 -
 
Commitments as most recently in effect, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement, provided that no Bank shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.  Without
limiting the foregoing, each Bank agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.


SECTION 9.06.  Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the Company
and may be removed at any time with or without cause by the Majority
Banks.  Upon any such resignation or removal, the Majority Banks shall have the
right to appoint a successor Administrative Agent that, unless a Default or
Event of Default shall have occurred and then be continuing, is reasonably
acceptable to the Company.  If no successor Administrative Agent shall have been
so appointed by the Majority Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation or the Majority Banks’ removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Banks, appoint a
successor Administrative Agent, which shall be a commercial bank organized under
the laws of the United States of America or of any State thereof and having
total assets of at least $1,000,000,000.  Upon the acceptance of any appointment
as Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement.  After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.


SECTION 9.07.  Joint Lead Arrangers.  Anything herein to the contrary
notwithstanding, none of the book managers, arrangers, syndication agents or
documentation agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in their capacities, as
applicable, as the Administrative Agent, a Bank or an Issuing Bank hereunder.


SECTION 9.08.  Trust Indenture Act.  In the event that Citibank or any of its
Affiliates shall be or become an indenture trustee under the Trust Indenture Act
of 1939, as amended, in respect of any securities issued or guaranteed by the
Company, the parties hereto acknowledge and agree that any payment or property
received in satisfaction of or in respect of any obligation of the Company
hereunder or under any Letter of Credit by or on behalf of Citibank in its
capacity as the Administrative Agent for the benefit of the Company hereunder or
any Letter of Credit (other than Citibank or an Affiliate of Citibank) and which
is applied in accordance herewith shall be deemed to be exempt from the
requirements of Section 311 of said Act pursuant to Section 311(b)(3) thereof.
 
ARTICLE X
MISCELLANEOUS




SECTION 10.01.  Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Company therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Majority Banks and (in the case of an amendment) the Company, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that except as otherwise expressly
provided in this Agreement,
 

--------------------------------------------------------------------------------


- 39 -
 
no amendment, waiver or consent shall, unless in writing and signed by all the
Banks, do any of the following:  (a) waive any of the conditions specified in
Section 5.01, (b) increase the Commitment of any Bank, increase the LC Exposure
of any Bank or otherwise subject any Bank to any additional obligations,
(c) reduce the amount of, or interest on, any LC Reimbursement Obligation of the
Company to any Bank or the principal of, or rate of interest on, any Advance or
any fees, commissions or other amounts payable by the Company hereunder,
(d) postpone the scheduled date for any payment of any LC Reimbursement
Obligation (or interest thereon) or any principal of, or interest on, the
Advances or any fees, commissions or other amounts payable by the Company
hereunder, or change the Outside Expiry Date, (e) alter the manner in which
payment of LC Reimbursement Obligations or interest thereon or of principal of,
or interest on, the Advances or any fees, commissions or other amounts is to be
applied as among the Banks, (f) change the definition of “Majority Banks” or the
number or percentage in interest of Banks which shall be required for the Banks
or any of them to take any action hereunder, (g) amend this Section 10.01,
(h) release any cover (except as expressly provided in this Agreement) or
(i) increase the LC Sublimit; and providedfurther that no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent or the
Issuing Banks in addition to the Banks required above to take such action,
affect the rights or duties of the Administrative Agent or the Issuing Banks, as
the case may be, under this Agreement and the Notes.  This Agreement and the
Notes constitute the entire agreement of the parties with respect to the subject
matter hereof.


SECTION 10.02.  Notices, Etc.



(a)  All notices and other communications provided for hereunder shall be in
writing (including telecopier) and mailed, telecopied or delivered by hand:


(i)           if to the Company:


CIGNA Corporation
Two Liberty Place
1601 Chestnut Street
Philadelphia, Pennsylvania  19192


Attention:  Treasurer


Telephone No.:   215-761-2814
Telecopier No.:  215-761-5516


(ii)           if to the Administrative Agent:


CITIBANK, N.A.,
as Administrative Agent




Address for Notices:


Two Penns Way, Suite 200
New Castle, DE 19720


Attention:  Annemarie Pavco
Telephone:  302-894-6010
Telecopier:  212-994-0961
e-mail:  annemarie.e.pavco@citi.com


 
(iii)
if to any Bank, at its address (or telecopier number) set forth in its
Administrative Questionnaire;




--------------------------------------------------------------------------------


- 40 -
 
or, as to the Company or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties and,
as to each other party, at such other address as shall be designated by such
party in a written notice to the Company and the Administrative Agent.  All such
notices and communications shall be deemed to have been duly given or made
(A) in the case of hand deliveries, when delivered by hand, (B) in the case of
mailed notices, upon receipt if sent by certified mail, postage prepaid, and
(C) in the case of telecopier or electronic notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of business hours on the next Business
Day), except that notices and communications to the Administrative Agent
pursuant to Article II, III or V shall not be effective until received by the
Administrative Agent.


(b)  The Company hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement, including all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i)
relates to the payment of any LC Reimbursement Obligation or any principal of
any Advance or other amount due under this Agreement prior to the scheduled date
therefor, (ii) provides notice of any Default or Event of Default under this
Agreement or (iii) is required to be delivered to satisfy any condition
precedent to the occurrence of the Closing Date and/or any borrowing (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com.  In addition, the Company agrees to continue to
provide the Communications to the Administrative Agent in the manner otherwise
specified in this Agreement but only to the extent requested by the
Administrative Agent.


(c)  The Company further agrees that the Administrative Agent may make the
Communications available to the Banks by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY BANK
OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


(d)  The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the
 

--------------------------------------------------------------------------------


- 41 -
 
Communications to the Administrative Agent for purposes of this Agreement.  Each
Bank agrees that notice to it (as provided in the next sentence) specifying that
the Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Bank for purposes of this
Agreement.  Each Bank agrees (i) to provide to the Administrative Agent in
writing (including by electronic communication), promptly after the date of this
Agreement, an e-mail address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
e-mail address.


(e)  Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to this Agreement in any
other manner specified herein.


SECTION 10.03.  No Waiver; Remedies.  No failure on the part of any Bank or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.


SECTION 10.04.  Costs, Expenses and Indemnification.



(a)  The Company agrees to pay and reimburse on demand all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement and the other documents to be delivered hereunder, including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect hereto and with respect to advising the Administrative Agent
as to its rights and responsibilities hereunder.  The Company further agrees to
pay on demand all costs and expenses, if any (including reasonable counsel fees
and expenses of the Administrative Agent and each of the Banks), incurred by the
Administrative Agent, any Issuing Bank or any Bank in connection with the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement including reasonable counsel fees and expenses in connection with
the enforcement of rights under this Section 10.04(a).  The Company shall not be
responsible to reimburse any Bank for the costs of the appointment by such Bank
of a Confirming Bank.


(b)  The Company hereby indemnifies the Administrative Agent, Citigroup Global
Markets Inc., Banc of America Securities LLC and J.P. Morgan Securities Inc. as
Joint Lead Arrangers and Joint Book Managers, each Bank, each Issuing Bank and
each of their respective Affiliates and their respective officers, directors,
employees, agents, advisors and representatives (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities, penalties and
expenses (including fees and disbursements of counsel), joint or several, that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or the
transactions contemplated hereby or thereby, whether or not such investigation,
litigation or proceeding is brought by the Company, any of its shareholders or
creditors, an Indemnified Party or any other Person, or an Indemnified Party is
otherwise a party thereto, and whether or not any of the conditions precedent
set forth in Article III are satisfied or the other transactions contemplated by
this Agreement are consummated, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s gross negligence or
willful misconduct.  The Company hereby further agrees that no Indemnified Party
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to the Company for or in connection with or relating to this
Agreement or the transactions contemplated hereby or thereby, except to the
extent such liability is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct; provided that nothing in this paragraph shall
be deemed to constitute a waiver of any
 

--------------------------------------------------------------------------------


- 42 -
 
claim the Company may have, or to exculpate any Person from any liability that
such Person may have to the Company, for breach by such Person of its
obligations under this Agreement.  Neither any Bank, any Issuing Bank  nor the
Administrative Agent shall in any event be liable for any indirect,
consequential or punitive damages.


(c)  If (i) the Company makes any payment of principal of any Eurodollar Rate
Advance on a day other than the last day of an Interest Period with respect
thereto, or (ii) the Company fails to make a Borrowing or a prepayment of
Eurodollar Rate Advances after having given notice thereof pursuant to this
Agreement, the Company shall reimburse each Bank and each Issuing Bank upon
demand for any resulting loss, cost or expense incurred by such Bank, including
any loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin, for the period after such payment,
failure to borrow or failure to prepay, or certificate of such Bank or such
Issuing Bank in reasonable detail as to the amount of such loss, cost or expense
to be conclusive and binding on the Company in the absence of manifest error.


SECTION 10.05.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agent and when
the Administrative Agent shall have been notified by each Bank that such Bank
has executed it and the Effective Date has occurred and thereafter shall be
binding upon and inure to the benefit of the Company, the Administrative Agent
and each Bank and their respective successors and permitted assigns, except that
the Company shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Banks.


SECTION 10.06.  Assignments and Participations.



(a)  Assignments Generally.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Company may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Bank (and any attempted assignment or transfer
by the Company without such consent shall be null and void) and (ii) no Bank may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.06.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, Participants referred to in paragraph (e)
below and the directors, officers, employees, attorneys and agents of each of
the Administrative Agent, the Issuing Banks and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)  Assignments by Banks.  Subject to the conditions set forth in clause (c)
below, any Bank may assign to one or more assignees all or a portion of its
Commitments, its obligations under each Letter of Credit and the Advances owing
to it to any Eligible Bank (but not to any other Person), subject to the
following requirements:


 
(i)
each of the Company and the Administrative Agent (and, in the case of an
assignment of all or a portion of a Revolving Credit Commitment or any Bank’s
obligations in respect of its LC Exposure with respect to a Fronted Letter of
Credit, the Issuing Bank) and, if Multi-Bank Letters of Credit are outstanding
at the time of the assignment, the Beneficiary of each Multi-Bank Letter of
Credit shall have consented thereto in writing, such consent not to be
unreasonably withheld, provided that no such consent of the Company or such
Beneficiary shall be required for an assignment to a Bank or an Affiliate of a
Bank (so long as such Affiliate is also an Eligible Bank) or, if an Event of
Default has occurred and is continuing, any other assignee, provided further
that no such consent of

 

--------------------------------------------------------------------------------


- 43 -
 

    the Administrative Agent shall be required for an assignment of any
Commitment to an assignee that is a Bank with a Commitment immediately prior to
giving effect to such assignment, or to an Affiliate of such Bank (so long as
such Affiliate is also an Eligible Bank);



 
(ii)
such assignment shall be of the same percentage of the assigning Bank’s rights
and obligations under this Agreement and its liability under or in respect of
each Letter of Credit;



 
(iii)
except in the case of an assignment by a Bank to one of its Affiliates or to
another Bank, the amount of the Commitments of the assigning Bank being assigned
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event (unless the Company and the Administrative Agent
otherwise consent, provided that no such consent of the Company shall be
required if an Event of Default has occurred and is continuing) be less than
$10,000,000 or an integral multiple of $1,000,000 in excess thereof;



 
(iv)
the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in a register for the
recordation of the names and addresses of each of the Banks, an Assignment and
Assumption covering such assignment, and the assignee, if it is not a Bank,
shall deliver to the Administrative Agent an Administrative Questionnaire;



 
(v)
if any Multi-Bank Letter of Credit is outstanding on the date of such
assignment, either (i) the parties to such Multi-Bank Letter of Credit
(including the relevant assignee) will authorize the Administrative Agent to
issue a Replacement Letter of Credit for such Multi-Bank Letter of Credit
reflecting such assignment (subject to the Beneficiary of such Multi-Bank Letter
of Credit delivering the current Letter of Credit in exchange therefor) or (ii)
an appropriate participation agreement or other arrangement satisfactory to the
Banks will be entered into, as a condition to such assignment, with the relevant
assignee in order to cause the rights and obligations, including the LC
Exposures, of all Banks, including such assignee, with respect to such
Multi-Bank Letter of Credit to be on a pro rata basis immediately after giving
effect to the assignment; and



 
(vi)
the parties to each such assignment (other than the Company) shall, prior to the
effectiveness of such assignment, deliver to the Administrative Agent a
processing and recordation fee of $3,500.



Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, (x) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been transferred to it pursuant to such Assignment
and Assumption, have the rights and obligations of a Bank hereunder and (y) the
Bank assignor thereunder shall, to the extent that rights and obligations
hereunder have been transferred by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all or
the remaining portion of an assigning Bank’s rights and obligations under this
Agreement, such Bank shall cease to be a party hereto).


(c)  By executing and delivering an Assignment and Assumption, the Bank assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows:  (i) other than as provided in such
Assignment and Assumption, such assigning Bank makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any related agreement, instrument or document or the execution, legality,
validity, enforceability,
 

--------------------------------------------------------------------------------


- 44 -
 
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; (ii) such assigning Bank makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of its obligations under this Agreement or any related agreement,
instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 6.01 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, such assigning
Bank or any other Bank and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Bank (unless otherwise agreed in writing by the
Administrative Agent, the Company and the Beneficiaries); (vi) such assignee
irrevocably appoints and authorizes the Administrative Agent to take such action
as administrative agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Bank.


(d)  Upon its receipt of an Assignment and Assumption executed by an assigning
Bank and an assignee representing that it is an Eligible Bank, subject to such
assignment, the Administrative Agent shall, if such Assignment and Assumption
has been completed (and the Company, the Beneficiaries and the Administrative
Agent shall have consented to the relevant assignment) and is in substantially
the form of Exhibit D hereto, (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the register referred to above
and (iii) give prompt notice thereof to the Company.


(e)  Each Bank may sell participations to one or more banks or other entities in
or to all or a portion of its rights and/or obligations under this Agreement
(including all or a portion of its Commitments and the Advances owing to it);
provided that (i) such Bank’s obligations under this Agreement (including its
Commitment) and the Letters of Credit shall remain unchanged, (ii) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Company, the Administrative Agent, the Issuing
Banks and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement,
(iv) in any proceeding under the Federal Bankruptcy Code in respect of the
Company, such Bank shall remain and be, to the fullest extent permitted by law,
the sole representative with respect to the rights and obligations held in the
name of such Bank (whether such rights or obligations are for such Bank’s own
account or for the account of any participant) and (v) no participant under any
such participation agreement shall have any right to approve any amendment or
waiver of any provision of this Agreement or the Letters of Credit, or to
consent to any departure by the Company therefrom, except to the extent that
such amendment, waiver or consent would reduce the LC Reimbursement Obligations
or principal of, or interest on, the Advances or any fees, commissions or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of the LC
Reimbursement Obligations or of the principal of, or interest on, the Advances
or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.  No sale by a Bank of any participation shall
alter the obligations of such Bank under any Letter of Credit.


(f)  Any Bank may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.06, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company or any of its Subsidiaries furnished to such Bank by or
on behalf of the Company.



--------------------------------------------------------------------------------


- 45 -
 
(g)  Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time, without the consent of the Company, create a security interest
in all or any portion of its rights under this Agreement in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.


(h)  Notwithstanding any other provision set forth in this Agreement, any Bank
may at any time, without the consent of the Company, any Beneficiary or the
Administrative Agent but with notice to the Company and the Administrative
Agent, assign to an Affiliate of such Bank all or any portion of its rights (but
not its obligations) under this Agreement.


SECTION 10.07.  Governing Law; Submission to Jurisdiction.
  This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.  The Company hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in New York City for the
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby.  The Company irrevocably waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.


SECTION 10.08.  Severability.
  In case any provision in this Agreement shall be held to be invalid, illegal
or unenforceable, such provision shall be severable from the rest of this
Agreement, and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


SECTION 10.09.  Execution in Counterparts.
  This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.


SECTION 10.10.  Survival.
  The obligations of the Company under Sections 2.02(a), 4.02, 4.05, and 10.04,
and the obligations of the Banks under Section 9.05, shall survive the repayment
of the LC Reimbursement Obligations, the expiration or termination of the
Letters of Credit, the termination of the Commitments and the payment in full of
principal, interest and all other amounts payable hereunder.  In addition, each
representation and warranty made, or deemed to be made by any Notice of
Borrowing, Notice of Issuance or Notice of Increase, herein or pursuant hereto
shall survive the making of such representation and warranty, and no Bank shall
be deemed to have waived, by issuing a Letter of Credit or making an Advance,
any Default or Event of Default that may arise by reason of such representation
or warranty proving to have been false or misleading, notwithstanding that such
Bank, any Issuing Bank or the Administrative Agent may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such extension of credit was made.


SECTION 10.11.  Sharing of Set-Offs, Etc.



(a)  Without limiting any of the rights or obligations of the Administrative
Agent or the Banks or the rights or obligations of the Company hereunder, if the
Company shall fail to pay when due (whether at stated maturity, by acceleration
or otherwise) any amount payable by it hereunder, each Bank is hereby authorized
at any time and from time to time, to the fullest extent permitted by law,
without prior notice to the Company (which notice is expressly waived by the
Company to the fullest extent permitted by applicable law), to set off and
appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final, in any currency, matured or
unmatured) and any other obligations at any time held or owing by such Bank or
any Subsidiary, Affiliate, branch or agency thereof to or for the credit or
account of the Company.  Such Bank shall promptly provide notice to the Company
of such set-off, provided that failure by such Bank to provide such notice to
the Company shall not give the Company any
 

--------------------------------------------------------------------------------


- 46 -
 
cause of action or right to damages or affect the validity of such set-off and
application.  The rights of each Bank under this Section are in addition to any
other rights and remedies (including any other rights of set-off) that such Bank
may have.


(b)  Each Bank agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise, receive payment of a proportion of the aggregate LC
Reimbursement Obligations or the Advances or interest due with respect thereto
in excess of its pro rata share thereof the Bank receiving such proportionately
greater payment shall purchase such participations from the other Banks, and/or
such other adjustments shall be made, as may be required so that all such
payments shall be shared by the Banks pro rata as provided in this Agreement;
provided that nothing in this Section shall impair the right of any Bank to
exercise any right of set-off or counterclaim it may have and to apply the
amount thereof to the payment of indebtedness of the Company other than its
indebtedness under this Agreement.  The Company agrees, to the fullest extent it
may effectively do so under applicable law, that any holder of a participation
under this clause may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Company in the amount of such
participation.


SECTION 10.12.  Waiver of Jury Trial.  EACH OF THE COMPANY, THE ADMINISTRATIVE
AGENT AND THE BANKS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


SECTION 10.13.  Confidentiality.  Neither the Administrative Agent nor any Bank
shall disclose any Confidential Information to any Person without the consent of
the Company, other than (a) to the Administrative Agent’s or such Bank’s
Affiliates and their officers, directors, employees, agents and advisors and to
actual or prospective assignees and participants, and then only on a
confidential basis, (b) to the extent required by any applicable law, rule or
regulation or judicial process, (c) to any rating agency when required by it,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement and (g) as requested or required by
any state, federal or foreign authority or examiner or self-regulatory body
regulating banks or banking.


SECTION 10.14.  USA PATRIOT Act.  Each Bank hereby notifies the Company that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank to identify the Company in accordance with the Act.




--------------------------------------------------------------------------------


- 47 -



 
CIGNA CORPORATION
             
By
/s/ Mordecai Schwartz    
Name: Mordecai Schwartz
   
Title: Vice President and Treasurer
             
CITIBANK, N.A., as Administrative
 
  Agent
             
By
/s/ Peter Bickford    
Name: Peter Bickford
   
Title: Vice President
     




--------------------------------------------------------------------------------


- 48 -
 

 
Banks
       
CITIBANK, N.A.
             
By
/s/ Peter Bickford    
Name: Peter Bickford
   
Title: Vice President
             
BANK OF AMERICA, N.A.
             
By
/s/ Craig Murlless    
Name: Craig Murlless
   
Title: Senior Vice President
             
JPMORGAN CHASE BANK, N.A.
             
By
/s/ Dawn Lee Lum    
Name: Dawn Lee Lum
   
Title: Executive Director
             
THE BANK OF TOKYO-MITSUBISHI
 
  UFJ, LTD., NEW YORK BRANCH
             
By
/s/ Scott Schaffer    
Name: Scott Schaffer
   
Title: Authorized Secretary
                   
DEUTSCHE BANK AG
 
  NEW YORK BRANCH
             
By
/s/ Ming K. Chu    
Name: Ming K. Chu
   
Title: Vice President
       
By
/s/ Heidi Sandquist    
Name: Heidi Sandquist
   
Title: Vice President
           




--------------------------------------------------------------------------------


- 49 -
 

 
BARCLAYS BANK PLC
             
By
/s/ Esther Carr    
Name: Esther Carr
   
Title: Manager
             
MELLON BANK, N.A.
             
By
/s/ John M. DiMarsico    
Name: John M. DiMarsico
   
Title: Vice President
             
SUMITOMO MITSUI BANKING
 
  CORPORATION
             
By
/s/ Leo Pagarigan    
Name: Leo Pagarigan
   
Title: General Manager
             
WACHOVIA BANK,
 
  NATIONAL ASSOCIATION
             
By
/s/ Jeanette A. Griffin    
Name: Jeanette A. Griffin
   
Title: Director
             
WILLIAM STREET
 
  CREDIT CORPORATION
             
By
/s/ Mark Walton    
Name: Mark Walton
   
Title: Assistant Vice President
     




 
UBS AG, STAMFORD BRANCH
                         
By
/s/ Irja R. Otsa By: /s/ Mary E. Evans    
Name: Irja R. Otsa
  Name: Mary E. Evans    
Title:   Associate Director
Banking Products
Services, US
 
Title:   Associate Director
Banking Products
Services, US
                   




--------------------------------------------------------------------------------


- 50 -
 

 
FIFTH THIRD BANK
             
By
/s/ Randolph J. Stierer    
Name: Randolph J. Stierer
   
Title: Vice President
                   
HSBC BANK USA, N.A.
             
By
/s/ Dennis Cogan    
Name: Dennis Cogan
   
Title: Managing Director
             
PNC BANK, NATIONAL ASSOCIATION
             
By
/s/ Marie E. Totin    
Name: Marie E. Totin
   
Title: Vice President
             
STATE STREET BANK
 
  AND TRUST COMPANY
             
By
/s/ Lise Anne Boutiette    
Name: Lise Anne Boutiette
   
Title: Vice President
             
WELLS FARGO BANK,
 
  NATIONAL ASSOCIATION
             
By
/s/ Elizabeth S. Collins    
Name: Elizabeth S. Collins
   
Title: Vice President
             
U.S. BANK, N.A.
             
By
/s/ Patrick McGraw    
Name: Patrick McGraw
   
Title: Vice President
           




--------------------------------------------------------------------------------


- 51 -
 

 
COMERICA BANK
             
By
/s/ Richard C. Hampson    
Name: Richard C. Hampson
   
Title: Vice President
                   
MIZUHO CORPORATE BANK (USA)
             
By
/s/ Raymond Ventura    
Name: Raymond Ventura
   
Title: Deputy General Manager
             
NATIONAL CITY BANK
             
By
/s/ Gustavus Bahr    
Name: Gustavus Bahr
   
Title: Senior Vice President
             
THE NORTHERN TRUST COMPANY
             
By
/s/ Peter J. Hallan    
Name: Peter J. Hallan
   
Title: Vice President
             
SOVEREIGN BANK
             
By
/s/ Nancy E. Fuller    
Name: Nancy E. Fuller
   
Title: Senior Vice President
             
SUNTRUST BANK
             
By
/s/ Gregory M. Ratliff    
Name: Gregory M. Ratliff
   
Title: Vice President
           




--------------------------------------------------------------------------------


- 52 -
 

 
WEBSTER BANK,
 
  NATIONAL ASSOCIATION
             
By
/s/ Lawrence Davis    
Name: Lawrence Davis
   
Title: Vice President
             
THE BANK OF NEW YORK
             
By
/s/ Christopher Kordes    
Name: Christopher Kordes
   
Title: Vice President



 
 
 
 
 

--------------------------------------------------------------------------------